








--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

by and among

AUTOMATIC RAIN COMPANY,

HORIZON DISTRIBUTORS, INC.,

and the

“SHAREHOLDER PARTIES”

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



                           TABLE OF CONTENTS
                                                                          Page

ARTICLE 1 THE MERGER...........................................................1

         1.1.     The Merger.............................................. ....1
         1.2.     Closing......................................................2
         1.3.     Effective Time...............................................2
         1.4.     Effects of the Merger........................................2
         1.5.     Certificate of Incorporation and Bylaws......................2
         1.6.     Directors and Officers.......................................2

ARTICLE 2 EFFECT OF THE MERGER ON CAPITAL STOCK................................2

         2.1.     Effect on Capital Stock of Buyer.............................2
         2.2.     Effect on Capital Stock of Company...........................3
         2.3.     Escrow; Payment of Closing Merger Consideration..............3
         2.4.     Stock Books..................................................4
         2.5.     Dissenting Shares............................................4
         2.6.     Lost Certificates............................................4

ARTICLE 3 WORKING CAPITAL ADJUSTMENT........................ ..................4

         3.1.     Estimated Target Working and Estimated Closing Working
                       Capital.................................................4
         3.2.     Closing Working Capital Calculation..........................5
         3.3.     Disagreement and Resolution..................................6
         3.4.     Adjustment to Merger Consideration................. .........7

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER
                       PARTIES.................................................7

         4.1.     Organization and Power.......................................7
         4.2.     Authority and Enforceability.................................7
         4.3.     Subsidiaries.................................................8
         4.4.     Government Approvals, Notice and Filings.....................8
         4.5.     Conflicts....................................................8
         4.6.     Capitalization...............................................8
         4.7.     Financial Statements.........................................9
         4.8.     No Undisclosed Liabilities...................................9
         4.9.     Operations Since December 31, 2004..........................10
         4.10.    Taxes and Tax Returns.......................................11
         4.11.    Permits.....................................................12
         4.12.    Property....................................................12
         4.13.    Intellectual Property.......................................14
         4.14.    Compliance with Laws........................................14
         4.15.    Contracts...................................................14
         4.16.    Status of Contracts.........................................15
         4.17.    Employee Benefits...........................................16
         4.18.    Labor Relations.............................................18
         4.19.    Environmental Compliance....................................18





-i-

--------------------------------------------------------------------------------



         4.20.    Permits and Licenses........................................19
         4.21.    Conduct of Business.........................................20
         4.22.    Related Party Transactions..................................20
         4.23.    Employee Agreements.........................................20
         4.24.    Litigation..................................................20
         4.25.    Insurance...................................................20
         4.26.    Product Liability and Recalls...............................21
         4.27.    Suppliers and Customers.....................................21
         4.28.    Accounts Receivable.........................................21
         4.29.    Bank Accounts...............................................21
         4.30.    Powers of Attorney; Guarantees..............................22
         4.31.    No Brokers..................................................22
         4.32.    Absence of Certain Business Practices.......................22
         4.33.    Corporate Records...........................................22
         4.34.    Shareholders' Agreements, etc...............................22
         4.35.    Dividends and Distributions.................................22
         4.36.    Employees...................................................23
         4.37.    Title to Stock..............................................23
         4.38.    Company Shareholder Approval................................23

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER.............................23

         5.1.     Organization of Parent and Buyer............................23
         5.2.     Authority and Enforceability................................23
         5.3.     Government Approvals, Notice and Filings....................24
         5.4.     Conflicts...................................................24
         5.5.     No Litigation or Regulatory Action..........................24
         5.6.     Financial Ability...........................................24
         5.7.     Solvency....................................................24
         5.8.     Independent Analysis........................................25
         5.9.     Investment Intention........................................25
         5.10.    No Brokers..................................................26

ARTICLE 6 ACTIONS PRIOR TO THE CLOSING DATE...................................26

         6.1.     Access to Information.......................................26
         6.2.     Notice of Inaccuracy........................................27
         6.3.     Governmental Approvals......................................27
         6.4.     Operations Prior to the Closing Date........................28
         6.5.     No Transfer of Interest.....................................30
         6.6.     Third Party Consents........................................30
         6.7.     Consummation of Agreement...................................30
         6.8.     No Shop.....................................................31
         6.9.     Regulatory Filings..........................................31
         6.10.    Confidentiality.............................................31
         6.11.    Notification of Certain Matters.............................31





-ii-

--------------------------------------------------------------------------------



ARTICLE 7 POST-CLOSING AGREEMENTS.............................................32

         7.1.     Survival of Representations, Warranties, Agreements,
                       Covenants and Obligations..............................32
         7.2.     Employees...................................................32
         7.3.     Employee Benefit Matters....................................32
         7.4.     Further Assurances..........................................33
         7.5.     Mail Received After Closing.................................33
         7.6.     Indemnification and Insurance...............................33
         7.7.     338(h)(10) Election.........................................34
         7.8.     Other Tax Matters...........................................35
         7.9.     Termination of Shareholders Agreement.......................35

ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER........................36

         8.1.     No Misrepresentation or Breach of Covenants and Warranties..36
         8.2.     No Injunction...............................................36
         8.3.     Required Consents...........................................36
         8.4.     HSR Waiting Period..........................................36
         8.5.     Corporate Action............................................36
         8.6.     Threatened or Pending Proceedings...........................36
         8.7.     Delivery of Certificates and Documents to Buyer.............36
         8.8.     Minute Books................................................37
         8.9.     Delivery of the Stock.......................................37
         8.10.    No Material Adverse Changes.................................37
         8.11.    Closing Documents...........................................37
         8.12.    No Bankruptcy...............................................37
         8.13.    Funded Indebtedness.........................................37
         8.14.    Conduct of the Business Prior to the Closing Date...........37
         8.15.    Non-Competes and Non-Solicitations..........................37
         8.16.    Employment Agreements.......................................37
         8.17.    Escrow Agreement............................................38
         8.18.    Change in Control Agreements................................38

ARTICLE 9 CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY  AND SHAREHOLDER
                       PARTIES................................................38

         9.1.     No Misrepresentation or Breach of Covenants and Warranties..38
         9.2.     Required Consents...........................................38
         9.3.     No Injunction...............................................38
         9.4.     HSR Waiting Period..........................................38
         9.5.     Corporate Action............................................39
         9.6.     Threatened or Pending Proceedings...........................39
         9.7.     Parent Guaranty.............................................39
         9.8.     Escrow Agreement............................................39

ARTICLE 10 INDEMNIFICATION....................................................39

         10.1.    Indemnification by the Shareholder Parties..................39
         10.2.    Limitations on Indemnification by Shareholder Parties.......40




-iii-

--------------------------------------------------------------------------------



         10.3.    Indemnification by Buyer....................................40
         10.4.    Limitations on Indemnification by Buyer.....................41
         10.5.    Notice of Claims............................................41
         10.6.    Third Person Claims.........................................42
         10.7.    Limitations.................................................43
         10.8.    Mitigation..................................................45
         10.9.    Subrogation.................................................45

ARTICLE 11 TERMINATION........................................................45

         11.1.    Termination.................................................45

ARTICLE 12 GENERAL PROVISIONS.................................................46

         12.1.    Shareholders' Committee.....................................46
         12.2.    No Public Announcement......................................48
         12.3.    Notices.....................................................48
         12.4.    Successors and Assigns......................................50
         12.5.    Access to Records and Employees after Closing...............50
         12.6.    Entire Agreement............................................51
         12.7.    Interpretation..............................................51
         12.8.    Amendments and Waivers......................................52
         12.9.    Expenses....................................................52
         12.10.   Partial Invalidity..........................................52
         12.11.   Execution in Counterparts; Facsimile........................53
         12.12.   Governing Law...............................................53
         12.13.   Choice of Forum and Consent to Jurisdiction.................53
         12.14.   Disclaimer of Warranties....................................53
         12.15.   Time of Essence.............................................54
         12.16.   References to U.S. Dollars..................................54
         12.17.   Further Assurances..........................................54
         12.18.   Release.....................................................54
         12.19.   Conflict of Interest........................................55

ARTICLE 13 DEFINITIONS........................................................55

         13.1.    Definitions.................................................55
         13.2.    Index of Defined Terms......................................60





-iv-

--------------------------------------------------------------------------------


                                                LIST OF SCHEDULES AND EXHIBITS

                                                          SCHEDULES

Schedule 3.1(c)     Company's Funded Indebtedness
Schedule 4.1        Foreign Jurisdictions Where Company is Qualified to do
                    Business
Schedule 4.3        Company Subsidiaries
Schedule 4.4        Government Approvals, Notice and Filings
Schedule 4.5(b)     Required Registrations, Consents, etc., with or to
                    Governmental Authority
Schedule 4.5(c)     Required Consents, Waiver, etc., with or to Business
                    Agreement Parties or Terminations of same
Schedule 4.6        Shareholder Ledger
Schedule 4.7        Financial Statements
Schedule 4.8        No Undisclosed Liabilities
Schedule 4.9(a)     Exceptions to Normal Course of Business
Schedule 4.9(b)     Major Transactions or Commitments
Schedule 4.10       Exceptions to Tax Return Representations; Joint Venture,
                    Partnerships, etc., in which Company is a party
Schedule 4.12(b)    Leases and Other Contracts
Schedule 4.12(e)    Leases in Excess of $10,000
Schedule 4.12(f)    Assets Not Located on the Facilities
Schedule 4.12(g)    Exceptions to Fitness of Assets
Schedule 4.12(h)    Required Consents of Other Parties re Leases
Schedule 4.13(a)    Patents, Marks and Copyrights
Schedule 4.13(b)    Notices of Improper Use of Patents, Marks and Copyrights
Schedule 4.13(c)    Royalties and Exceptions to Exclusive Ownership re
                    Intellectual Property
Schedule 4.13(d)    Material Restrictions on Use of Intellectual Property
Schedule 4.15       Contracts
Schedule 4.16       Status of Contracts
Schedule 4.17(a)    Employee Benefit Plans
Schedule 4.17(c)    Exceptions to Employee Benefit Plans and Material Liabilities
                    under ERISA
Schedule 4.17(d)    Reports and Disclosures to be filed with respect to Employee
                    Benefit Plans
Schedule 4.17(e)    Payments Due with respect to Employee Benefit Plans
Schedule 4.17(g)    Pension Plans subject to Title IV of ERISA
Schedule 4.17(h)    Multiemployer Plan
Schedule 4.17(i)    Post Retirement Benefit Plans
Schedule 4.17(j)    Compliance with COBRA
Schedule 4.17(k)    Accelerations of Employee Benefit Plans
Schedule 4.17(l)    Unfunded Liabilities Under Pension Plan
Schedule 4.17(m)    Pending Employee Claims under Benefit Plans
Schedule 4.18       Labor Matters
Schedule 4.19       Environmental Matters
Schedule 4.19(g)    Hazardous Substances (Treatment and/or Storage)
Schedule 4.20       Permits and Licenses
Schedule 4.22       Related Party Agreements





-v-

--------------------------------------------------------------------------------



Schedule 4.23       Employee Agreements
Schedule 4.24       Litigation
Schedule 4.25       Insurance
Schedule 4.26       Product Liability and Recalls
Schedule 4.29       Bank Accounts
Schedule 4.30       Powers of Attorney, Guarantees
Schedule 4.32       Absence of Certain Business Practices
Schedule 4.33       Corporate Records
Schedule 4.35       Dividends and Distributions since June 30, 2005
Schedule 4.36       Employees
Schedule 5.3        Government Approval, Notice and Filing with respect to Parent
                    Guaranty
Schedule 5.4(b)     Required Registrations, Consents, etc., with or to
                    Governmental Authority with respect to Parent Guaranty
Schedule 5.4(c)     Required Consents, Waiver, etc., with or to Business
                    Agreement Parties or Terminations of same with respect
                    to Parent Guaranty
Schedule 7.7        Allocation of Merger Consideration
Schedule 8.3        Required Consents




                                                  EXHIBITS

Exhibit A           Certificate of Merger
Exhibit B           Escrow Agreement
Exhibit C           Employment Agreement
Exhibit D           Non-Competition and Non-Solicitation Agreement
Exhibit E           Parent Guaranty




-vi-

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

        THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as
of August 26, 2005, by and among Automatic Rain Company, a California
corporation (the “Company”), Horizon Distributors, Inc., a Delaware corporation
(“Buyer”), and the shareholders of the Company that are signatories hereto (the
“Shareholder Parties”). Buyer, the Company and the Shareholder Parties are
sometimes collectively referred to as the “Parties.”

RECITALS

        A.        Buyer is a wholly owned subsidiary of SCP Distributors, LLC, a
Delaware limited liability company, which in turn is a wholly owned subsidiary
of SCP Pool Corporation, a Delaware corporation (“Parent”).

        B.        The Parties desire that Buyer merge with and into the Company,
with the Buyer being the surviving corporation, so that the separate existence
of the Company will cease, and the Buyer will assume by operation of law all
assets and liabilities of the Company and thereafter continue as the Surviving
Corporation.

        C.        Each of the respective Boards of Directors of Buyer and the
Company have approved this Agreement and the merger.

        D.        The Shareholder Parties represent collectively one hundred
percent (100%) of the issued and outstanding shares of common stock of the
Company and have approved this Agreement and the merger.

        E.        The Parties desire to make certain representations,
warranties, covenants and agreements in connection with the merger and also to
prescribe various conditions to the merger.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties and agreements herein contained, and intending to be
legally bound hereby, the Parties agree as follows (Section 13.1 contains
definitions of certain terms used in this Agreement, and Section 13.2 contains
an index of other terms defined elsewhere in this Agreement):

ARTICLE 1

THE MERGER

        1.1.        The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with Delaware General Corporation Law
(the “DGCL”) and California General Corporation Law (the “CGCL”), at the
Effective Time, the Company shall be merged with and into Buyer (the “Merger”),
whereupon the separate corporate existence of the


-1-

--------------------------------------------------------------------------------

Company shall cease, and Buyer shall continue as the surviving corporation
(sometimes referred to herein as the “Surviving Corporation”) and shall succeed
to and assume all the rights and obligations of the Company in accordance with
the DGCL and CGCL.

        1.2.        Closing. The Closing shall occur on October 3, 2005,
provided that the conditions set forth in Articles 8 and 9 have been satisfied
or waived, at the offices of Sheppard, Mullin, Richter & Hampton LLP, 333 South
Hope Street, 48th Floor, Los Angeles, CA 90071, or at such other place and time
as shall be agreed upon by Buyer and the Company. The time and date on which the
Closing is actually held is referred to herein as the “Closing Date.”

        1.3.        Effective Time. At the Closing, Buyer and the Company shall
cause the Merger to be consummated by duly filing [on a one-hour expedited
basis] a properly executed Certificate of Merger in the form attached hereto as
Exhibit A with the Secretary of State of the State of Delaware, in accordance
with the relevant provisions of the DGCL. Immediately upon receipt from the
Secretary of State of the State of Delaware of the Certified Copy of the filed
Certificate of Merger, Buyer shall cause such Certified Copy to be filed with
the Secretary of State of the State of California, in accordance with the
relevant provisions of the CGCL (the time of which filing with the Secretary of
State of the State of California shall be the “Effective Time”).

        1.4.        Effects of the Merger. The Merger shall have the effects set
forth in Title 8, Section 252 of the DGCL and Section 1152 of the CGCL. Without
limiting the generality of the foregoing, at the Effective Time all the
property, rights, privileges, powers and franchises of the Company and Buyer
shall be vested in the Surviving Corporation, and all debts, liabilities and
duties of the Company and Buyer shall become the debts, liabilities and duties
of the Surviving Corporation.

        1.5.        Certificate of Incorporation and Bylaws. As of the Effective
Time, the Certificate of Incorporation of Buyer, as in effect immediately prior
to the Effective Time, shall be the Certificate of Incorporation of the
Surviving Corporation until thereafter amended as provided by the DGCL and such
Certificate of Incorporation. As of the Effective Time, the Bylaws of Buyer, as
in effect immediately prior to the Effective Time, shall be the Bylaws of the
Surviving Corporation until thereafter amended as provided by the DGCL and such
Bylaws.

        1.6.        Directors and Officers. The directors of Buyer immediately
prior to the Effective Time shall be the initial directors of the Surviving
Corporation, to serve until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified. The officers of
Buyer immediately prior to the Effective Time shall be the initial officers of
the Surviving Corporation, to serve until the earlier of their resignation or
removal or until their respective successors are duly elected and qualified.

ARTICLE 2

EFFECT OF THE MERGER ON CAPITAL STOCK

        2.1.        Effect on Capital Stock of Buyer. As of the Effective Time,
by virtue of the Merger and without any further action on the part of the holder
of any shares of capital stock of the Company or Buyer, each share of common
stock of Buyer that is issued and outstanding


-2-

--------------------------------------------------------------------------------

immediately prior to the Effective Time shall be converted, as of the Effective
Time, into one fully paid and non-assessable share of common stock of the
Surviving Corporation.

        2.2.        Effect on Capital Stock of Company.

                (a)        As of the Effective Time, by virtue of the Merger and
without any further action on the part of the holder of any shares of capital
stock of the Company or Buyer, but subject to Sections 2.3 and 2.5, each share
of common stock of the Company, whether voting or non-voting (“Common Stock”),
that is issued and outstanding immediately prior to the Effective Time (a
“Share”) shall be converted, as of the Effective Time, into the right to receive
an amount equal to (x) the Total Merger Consideration divided by (y) the number
of Shares. All amounts paid upon the surrender of the Shares in accordance with
the terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to such Shares.

                (b)        The “Total Merger Consideration” means the Closing
Merger Consideration, as adjusted pursuant to Article 3. The “Closing Merger
Consideration” means Eighty-Five Million Dollars ($85,000,000): (i) less the
amount necessary to satisfy any Funded Indebtedness outstanding at Closing
(other than those obligations set forth on Schedule 3.1(c)(2)), (ii) less the
amounts of outstanding obligations of the Company for termination, severance,
change of control and like amounts under the Agreements described in
Section 8.18 (the “Identified Company Obligations”), (iii) less the amount
necessary to satisfy outstanding final bills rendered by the legal, accounting
and investment banking advisors to the Company for fees and expenses incurred in
such advisors’ representation of the Company in connection with the transactions
contemplated hereby, such final bills to be delivered to the Company no later
than one Business Day prior to Closing (such fees and expenses, “Transaction
Fees”), (iv) plus the amount, if any, by which the Estimated Closing Working
Capital exceeds the Target Working Capital, or (v) minus the amount, if any, by
which the Target Working Capital exceeds the Estimated Closing Working Capital.
The Target Working Capital and Estimated Closing Working Capital shall be
determined as provided in Section 3.1. The Closing Merger Consideration shall be
subject to adjustment as described in Article 3 below.

        2.3.        Escrow; Payment of Closing Merger Consideration.

                (a)        Promptly following the Effective Time, Buyer shall
deposit into an escrow with an escrow agent to be agreed upon by the parties
cash in an amount equal to five percent (5%) of the Closing Merger Consideration
(the “Escrow Amount”). The Escrow Amount shall be held and released by the
escrow agent in accordance with an escrow agreement in the form of Exhibit B to
be executed at the Closing by Buyer, the Shareholders’ Committee and the escrow
agent.

                (b)        Subject to the limitations set forth in Article 10,
the Escrow Amount shall be available to satisfy (i) the indemnification
obligations of the Shareholder Parties set forth in Article 10; and (ii) any
payment due Buyer pursuant to Section 3.4(a) below.

                (c)        Promptly following the receipt by Buyer at or after
the Effective Time of a certificate representing Shares, Buyer shall deliver to
such Shareholder by wire transfer of immediately available funds to an escrow
account (the “Shareholders’ Account”)


-3-

--------------------------------------------------------------------------------

designated by the Shareholders’ Committee on behalf of all Shareholders, an
amount equal to such Shareholder’s Pro-Rata Portion of the Closing Merger
Consideration, minus (i) such Shareholder’s Pro-Rata Portion of the Escrow
Amount and (ii) such Shareholder’s Pro-Rata Portion of the Non Compete Amount.

                (d)        Buyer shall cause the Company to, (i) pay the
respective amounts withheld pursuant to Section 2.2(b)(i) to the holders of the
Funded Indebtedness (other than holders of those obligations set forth on
Schedule 3.1(c)(2)) in cash on behalf of the Company at Closing, and (ii) pay
the Identified Company Obligations and Transaction Fees withheld pursuant to
Sections 2.2(b)(ii) and 2.2(b)(iii) to the appropriate employees and service
providers.

                2.4.        Stock Books. Immediately prior to the Closing Date,
the stock transfer books of the Company shall be closed and thereafter there
shall be no further registration of transfers of Shares on the records of the
Company. From and after the Closing Date, the Shareholders shall cease to have
any rights with respect to the Shares except as otherwise provided for herein.

                2.5.        Dissenting Shares. Notwithstanding any other
provision of this Article 2, Shares held by a Shareholder who has not voted in
favor of the Merger, or consented to the Merger in writing, and who has
dissented in accordance with Chapter 13 of the CGCL, shall not be converted into
a right to receive consideration hereunder, unless and until such Shareholder
fails to perfect or withdraws or otherwise loses such Shareholder’s dissenters’
rights. If after the Effective Time such Shareholder fails to perfect or
withdraws or loses such Shareholder’s dissenters’ rights, such Shares shall be
treated as if they had been converted as of the Effective Time into a right to
receive the consideration in accordance with the terms of this Agreement. The
Company shall provide Buyer with prompt notice of any written demands for
appraisal of Shares and any other related instruments received by the Company.
Except with the prior written consent of Buyer, the Company shall not
voluntarily make any payments with respect to any demand for appraisal, settle
or offer to settle such demands. Any payment in respect of Shares pursuant to
the CGCL shall be made out of the Total Merger Consideration.

                2.6.        Lost Certificates. If any certificate representing
Shares shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Shareholder claiming such certificate to be lost,
stolen or destroyed, and an agreement by such Shareholder to indemnify against
any claim that shall be made against the Surviving Corporation or Buyer with
respect to such certificate, Buyer will deliver in exchange for such lost,
stolen or destroyed certificate the consideration to be paid in respect of the
Shares represented by such certificate as contemplated by this Agreement.

ARTICLE 3

WORKING CAPITAL ADJUSTMENT

        3.1.        Estimated Target Working and Estimated Closing Working
Capital.

                (a)        Not later than two business days prior to the
scheduled Closing Date, Buyer, with the assistance from Shareholders’ Committee,
shall estimate the Target


-4-

--------------------------------------------------------------------------------

Working Capital (the “Estimated Target Working Capital”) and shall deliver to
Shareholder Parties such Estimated Target Working Capital.

                (b)        Not later than two business days prior to the
scheduled Closing Date, Buyer and Shareholders’ Committee shall jointly estimate
the Closing Working Capital (the “Estimated Closing Working Capital”) and
execute and deliver to the other an acknowledgment with respect to such
Estimated Closing Working Capital.

                (c)        At least three business days prior to the Closing
Date, Shareholders will (i) cause the Company to provide Buyer with customary
pay-off letters from all holders of Funded Indebtedness (other than those
obligations set forth on Schedule 3.1(c)(2)), which letters shall contain payoff
amounts, per diems, wire transfer instructions and an agreement to deliver, upon
full payment, UCC-3 termination statements and other appropriate recordable form
lien releases, any original promissory notes or other evidences of indebtedness
marked canceled, and other documents reasonably requested by Buyer. Shareholders
represent and warrant to Buyer that all contracts evidencing the Company’s
Funded Indebtedness are set forth on Schedule 3.1(c) hereto.

                (d)        Estimated Target Working Capital and Estimated
Closing Working Capital will be prepared in accordance with GAAP using the same
accounting methods, policies, practices and procedures, with consistent
classifications and estimation methodologies, as were used in the preparation of
the Most Recent Financial Statements (i.e., in accordance with GAAP as applied
on a consistent basis with past practices of the Company, but do not reflect the
effect, if any, of normal year-end adjustments and accruals consistent with
prior periods), to the extent applicable, and will not include any changes in
assets or liabilities as a result of purchase accounting adjustments arising
from or resulting as a consequence of the Merger or the other transactions
contemplated hereby.

        3.2.        Closing Working Capital Calculation. As soon as practical
(and in no event later than ninety (90) days after the Closing Date), Buyer
shall cause to be prepared and delivered to Shareholders a calculation of the
Closing Working Capital, including such schedules and data with respect to the
determination of Funded Indebtedness and Working Capital as may be appropriate
to support such calculation. Shareholders and their accountants shall be
entitled to review Buyer’s calculations of the Closing Working Capital, and any
working papers, trial balances and similar materials relating to Buyer’s
preparation of the Company’s and/or Buyer’s consolidated and consolidating
balance sheets as of the Closing Date. Upon Shareholders’ reasonable request,
Buyer shall also provide Shareholders and their accountants with reasonable
access, during Buyer’s normal business hours, to the Company personnel,
properties, books and records to the extent related to the determination of the
Closing Working Capital. The closing balance sheet will be prepared in
accordance with GAAP using the same accounting methods, policies, practices and
procedures, with consistent classifications and estimation methodologies, as
were used in the preparation of the Most Recent Financial Statements (i.e., in
accordance with GAAP as applied on a consistent basis with past practices of the
Company, but do not reflect the effect, if any, of normal year-end adjustments
and accruals consistent with prior periods), to the extent applicable, and will
not include any changes in assets or liabilities as a result of purchase
accounting adjustments arising from or resulting as a consequence of the Merger
or the other transactions contemplated hereby.


-5-

--------------------------------------------------------------------------------

        3.3.        Disagreement and Resolution. The following clauses (a) and
(b) set forth the procedures for resolving disputes among the parties with
respect to the determination of the Closing Working Capital.

                (a)        Within thirty (30) days after delivery to Shareholder
Parties of Buyer’s calculation of the Closing Working Capital pursuant to
Section 3.2, the Shareholders’ Committee may deliver to Buyer a written report
(the “Shareholders’ Report”) advising Buyer either that Shareholders (A) agree
with Buyer’s calculations of the Closing Working Capital, or (B) deem that one
or more adjustments are required. If Buyer shall concur with the adjustments
proposed by the Shareholders’ Committee, or if Buyer shall not object thereto in
a writing delivered to the Shareholders’ Committee within thirty (30) days after
Buyer’s receipt of the Shareholder Parties’ Report, the calculations of the
Closing Working Capital set forth in such Shareholder Parties’ Report shall
become final and shall not be subject to further review, challenge or adjustment
absent fraud. If the Shareholders’ Committee does not submit a Shareholder
Parties’ Report within the thirty (30) day period provided herein, then the
Closing Working Capital as calculated by Buyer shall become final and shall not
be subject to further review, challenge or adjustment absent fraud.

                (b)        In the event that the Shareholders’ Committee submits
a Shareholders’ Report and Buyer and the Shareholders’ Committee are unable to
resolve the disagreements set forth in such report within thirty (30) days after
the date of the Shareholders’ Report, then such disagreements shall be submitted
for final and binding resolution to a Neutral Accounting Firm to resolve such
disagreements (the “Accounting Arbitrator”). The Accounting Arbitrator shall be
a Neutral Accounting Firm selected by mutual agreement of Buyer and the
Shareholders’ Committee; provided that (i) if the parties are unable to agree on
a Neutral Accounting Firm to act as Accounting Arbitrator within ten (10) days
of written demand therefor by the other party, then each party shall select a
Neutral Accounting Firm and such firms together shall select the Neutral
Accounting Firm to act as the Accounting Arbitrator, and (ii) if any party does
not select a Neutral Accounting Firm within ten (10) days of written demand
therefor by the other party, the Neutral Accounting Firm selected by the other
party shall act as the Accounting Arbitrator. The Accounting Arbitrator will
only consider those items and amounts as to which Buyer and the Shareholder
Parties have disagreed within the time periods and on the terms specified above
and must resolve the matter in accordance with the terms and provisions of this
Agreement. The Accounting Arbitrator shall deliver to Buyer and the
Shareholders’ Committee, as promptly as practicable and in any event within
sixty (60) days after its appointment, a written report setting forth the
resolution of any such disagreement determined in accordance with the terms of
this Agreement. The Accounting Arbitrator shall select the position of either
Buyer or the Shareholder Parties as a resolution for each item of disagreement
and may not impose an alternative resolution. The Accounting Arbitrator shall
make its determination based solely on presentations and supporting material
provided by the parties, with no discovery permitted and not pursuant to any
independent review, all with a view to minimizing the costs which are to be
incurred to resolve such disagreements. Buyer and Shareholder Parties shall act
reasonably in attempting to resolve any disagreements which may arise between
them regarding the determination of the Closing Working Capital, the referral of
disagreements to the Accounting Arbitrator, and the scope of the engagement of
the Accounting Arbitrator. The determination of the Accounting Arbitrator shall
be final and binding absent


-6-

--------------------------------------------------------------------------------

fraud. Buyer, on the one hand, and the Shareholder Parties, on the other, will
share equally the fees and expenses of the Accounting Arbitrator.

        3.4.        Adjustment to Merger Consideration.

                (a)        If the Closing Working Capital as finally determined
in accordance with this Article 3 is less than the Estimated Working Capital,
Buyer shall be entitled to collect from the Escrow Account an amount equal to
such difference.

                (b)        If the Closing Working Capital as finally determined
in accordance with this Article 3 is more than the Estimated Working Capital,
Buyer shall pay to each Shareholder (subject to Section 2.5) an amount equal to
such Shareholder’s Pro Rata Portion of such excess.

                (c)        Any payments made pursuant to this Section 3.4, shall
be made by wire transfer of immediately available funds to the account or
accounts designated by the Shareholders or Buyer, as the case may be, within ten
(10) days after the date in which the Closing Working Capital is final and
binding on all parties.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER PARTIES

        As an inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, the Shareholder Parties represent and
warrant to Buyer as set forth below.

        4.1.        Organization and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California. The Company is in good standing as a foreign corporation in the
jurisdictions set forth on Schedule 4.1 attached hereto and is not required to
be so licensed, qualified or authorized to conduct its business or own its
property in any other jurisdiction, other than jurisdictions in which the
failure to be so licensed, qualified or authorized would not have a Material
Adverse Effect. The Company has the corporate power and corporate authority to
own or lease the assets it purports to own or lease and to carry on its business
in the manner currently conducted.

        4.2.        Authority and Enforceability. The Company has all requisite
corporate power and authority, and has taken all corporate action necessary, to
execute, deliver and perform this Agreement. Each Shareholder Party has all
requisite power and authority, and has taken all action necessary, to execute
and deliver this Agreement and to perform his or her obligations hereunder. This
Agreement has been duly authorized, executed and delivered by the Company and
the Shareholder Parties and does not require any further authorization or
consent. Assuming the due authorization, execution and delivery by Buyer, this
Agreement constitutes the legal, valid and binding agreement of the Company and
the Shareholder Parties, enforceable against them in accordance with their terms
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general application relating to or affecting creditors’ rights and to general
equity principles.


-7-

--------------------------------------------------------------------------------

        4.3.        Subsidiaries. The Company does not have any subsidiaries
other than those disclosed in Schedule 4.3 (the entities listed or required to
be listed in Schedule 4.3 shall be hereinafter referred to as the
“Subsidiaries”) nor owns any securities issued by any other individual,
corporation, partnership, joint venture, trust, association, estate, joint stock
company or organization, except temporary investments in the ordinary course of
business or as otherwise listed in Schedule 4.3.

        4.4.        Government Approvals, Notice and Filings. Except as set
forth in Schedule 4.4, no consent or approval of, giving of notice to,
registration with, or taking of any action in respect of or by any federal,
state, municipal or local governmental authority or agency, foreign or domestic,
is required with respect to the execution, delivery or performance by the
Shareholder Parties or the Company of this Agreement.

        4.5.        Conflicts. The execution and delivery by the Shareholder
Parties and the Company of this Agreement and the performance by each of their
respective obligations hereunder, does not and will not:

                (a)        Violate any provision of the Articles of
Incorporation or Bylaws of the Company;

                (b)        (i) Violate any provision of applicable Law, or
(ii) except as set forth on Schedule 4.5(b), require a registration, filing,
application, notice, consent, approval, order, qualification, or waiver with, to
or from any Governmental Authority, except in each case under this clause, any
violation, breach, default or noncompliance that would not individually or in
the aggregate be reasonably likely to have a Material Adverse Effect or
individually or in the aggregate result in the payment of more than One Hundred
Thousand Dollars ($100,000) by the Company;

                (c)        Except as set forth on Schedule 4.5(c), (i) require a
consent, approval or waiver from, or notice to, any party to a Business
Agreement, or (ii) result in any right of termination under or a breach of, or
cause a default under any provision of a Business Agreement, except in each case
under this clause, any violation, breach, default or noncompliance that would
not individually or in the aggregate be reasonably likely to have a Material
Adverse Effect or individually or in the aggregate result in the payment of more
than One Hundred Thousand Dollars ($100,000) by the Company.

        4.6.        Capitalization. The total authorized capital stock of the
Company consists of 1,000,000 shares of Class A Common Stock, of which 202,000
shares are issued and outstanding, and 9,000,000 shares of Class B Common Stock,
of which 2,148,559 are issued and outstanding. The Shares are validly issued,
fully paid and nonassessable. Other than shareholders agreements that will be
terminated at or before Closing, there are no (and as of the Closing there will
be no) outstanding (i) securities convertible into or exchangeable for any
capital stock of the Company; (ii) options, warrants, conversion privileges or
other rights to purchase or subscribe to capital stock of the Company or
securities convertible into or exchangeable for capital stock of the Company; or
(iii) contracts, commitments, agreements, understandings, arrangements, calls or
claims of any kind relating to the issuance of any capital


-8-

--------------------------------------------------------------------------------

stock of the Company, any such convertible or exchangeable securities or any
such options, warrants or rights. The Shares are held of record as set forth on
Schedule 4.6.

        4.7.        Financial Statements. Except as otherwise set forth on
Schedule 4.7,

                (a)        The Company has delivered to Buyer: (i) true and
complete copies of the Company’s unaudited balance sheets, income statement and
statement of cash flows dated July 31, 2005 (the “Most Recent Financial
Statements”), and (ii) true and complete copies of the Company’s audited balance
sheets dated December 31, 2004, December 31, 2003 and December 31, 2002,
including the notes thereto, and the related statements of income and retained
earnings and cash flow for each of the fiscal years then ended (collectively,
the “Year-End Financial Statements” and, together with the Most Recent Financial
Statements, the “Financial Statements”). The Year-End Financial
Statements present fairly, in all material respects, the Company as at and for
the respective periods then ended, are consistent with the Company’s books and
records and have been prepared in accordance with GAAP as applied on a
consistent basis with the past practices of the Company. The Most Recent
Financial Statements present fairly, in all material respects, the Company as at
and for the period then ended, are consistent with the Company’s books and
records and have been prepared in accordance with GAAP as applied on a
consistent basis with the past practices of the Company, but do not reflect the
effect, if any, on such statements of normal year-end adjustments and accruals
consistent with prior periods.

                (b)        All material financial transactions of the Company
have been recorded in the financial books and records of the Company in
accordance with GAAP as applied on a consistent basis with the past practices of
the Company (but, in the case of the Most Recent Financial Statements, do not
reflect

                (c)        the effect, if any, on such statements of normal
year-end adjustments and accruals consistent with prior periods), as applicable,
and such financial books and records reflect, with no material discrepancies,
the results of operations of the Company shown in the Financial Statements for
the relevant periods.

                (d)        No information, records or systems pertaining to the
operation or administration of the Company’s business are in the possession of,
recorded, stored, maintained by or otherwise dependent on any other person
(without a duplicate being in the possession of the Company).

        4.8.        No Undisclosed Liabilities. Except as set forth on
Schedule 4.8, to the Knowledge of the Shareholder Parties, the Company does not
have any liabilities (contingent or otherwise) of a nature required by GAAP (as
applied on a consistent basis with the past practices of the Company and
subject, in the case of the Most Recent Financial Statements, to the effect, if
any, on such statements of normal year-end adjustments and accruals consistent
with prior periods), to be reflected on or disclosed in the footnotes to a
balance sheet of the Company except for:

                (a)        liabilities disclosed, reflected or reserved against
on the Most Recent Financial Statements,


-9-

--------------------------------------------------------------------------------

                (b)        liabilities incurred since the date of the Most
Recent Financial Statements in the ordinary course of business,

                (c)        the matters disclosed in or arising out of matters
set forth on the Schedules to this Agreement,

                (d)        liabilities and obligations incurred in connection
with this Agreement and the transactions contemplated hereby, and

                (e)        non-material liabilities that would not individually
or in the aggregate result in the payment of more than One Hundred Thousand
Dollars ($100,000) by the Company.

        4.9.        Operations Since December 31, 2004.

                (a)        Except as set forth on Schedule 4.9(a), since
December 31, 2004, the Company has conducted its business, in all material
respects, in substantially the same manner as has been conducted by the Company
during the period covered by the Financial Statements and in the ordinary
course.

                (b)        Except as set forth on Schedule 4.9(a) or
Schedule 4.9(b), since December 31, 2004, the Company has not:

                         (i)        Sold, leased (as lessor or lessee),
transferred, or otherwise disposed of any assets except in the ordinary course
of business or in connection with the establishment of New Store Locations;

                         (ii)        Undertaken or committed to undertake
capital expenditures in excess of Two Hundred Thousand Dollars ($200,000),
except in the ordinary course of business or in connection with the
establishment of New Store Locations;

                         (iii)        Instituted any material increases in any
compensation of any employee other than salary increases pursuant to employment
agreements, or instituted any material increase in any existing, or entered
into, terminated or adopted any new, Benefit Plans;

                         (iv)        Suffered any material damage, destruction
or casualty loss with respect to any property (whether or not covered by
insurance);

                         (v)        Suffered any change in the financial
condition, properties, assets, liabilities, business or operations of the
Company, whether or not arising in the ordinary course of business, which change
by itself or in conjunction with any or all other such changes resulted or could
reasonably be expected to result, individually or collectively with other
changes, events or occurrences, in a Material Adverse Effect;

                         (vi)        Mortgaged, pledged or subjected to lien,
charge or any other encumbrance any of the Company’s assets, tangible or
intangible, except for liens arising by operation of law in respect of
obligations not yet due and payable;


-10-

--------------------------------------------------------------------------------

                         (vii)        Changed or amended the Articles of
Incorporation or Bylaws or other charter documents of the Company; or

                         (viii)        Authorized, approved, agreed or committed
to do any of the foregoing.

        4.10.        Taxes and Tax Returns. Except as set forth in
Schedule 4.10:

                (a)        The Company has filed all material Tax Returns
required to be filed by it in all countries, states, provinces, cities and towns
and other jurisdictions.

                (b)        The Company has paid all Taxes which have become due
pursuant to the filing of Tax Returns or to any assessment which has been
received by it.

                (c)        Complete and correct copies of Tax Returns and other
documents filed in respect of the three (3) fiscal years of the Company ending
prior to the date hereof have been made available to Buyer.

                (d)        No material action, suit, claim, proceeding, audit or
other form of tax investigation or inquiry by any governmental agency is in
process, pending or, to the Knowledge of Shareholder Parties, threatened with
respect to the Tax Returns for Shareholder Parties or the Company.

                (e)        The Company has not waived any statute of limitations
in respect of any Taxes due from or assessable against the Company or agreed to
any extension of time with respect to any filing, payment, assessment,
deficiency or collection of Taxes from or against the Company.

                (f)        The Company has withheld from each amount paid or
credited to any person the amount of Taxes required to be withheld therefrom and
has remitted such Taxes to the proper tax or other receiving authorities within
the time required under applicable legislation.

                (g)        The Company has not made any payments, is obligated
to make any payments or is a party to any agreement, plan or arrangement that
separately or in the aggregate under any circumstances could reasonably be
expected to obligate it to make any payments that will constitute excess
parachute payments under Section 280G of the Code.

                (h)        The Company has not been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
The Company has disclosed on its Federal Income Tax Returns all positions taken
therein that could reasonably be expected to give rise to a substantial
understatement of Federal Income Tax within the meaning of Section 6662 of the
Code. The Company has not taken a position that would result in a penalty under
Section 6662 of the Code.

                (i)        The Company is not a party to any Tax allocation or
sharing agreement. The Company (i) has not been a member of an Affiliated Group
filing a consolidated


-11-

--------------------------------------------------------------------------------

Federal Income Tax Return with any other entity, and (ii) has no liability for
the Taxes of any Person under Treasury regulation section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or otherwise.

                (j)        The Company shall not be required to include in a
taxable period ending after the Closing Date taxable income attributable to
income that accrued in a prior taxable period but was not recognized in any
prior taxable period as a result of the installment method of accounting, the
completed contract method of accounting, the long-term contract method of
accounting, the cash method of accounting or Section 481 of the Code,
intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code or any comparable provision of state,
local or foreign tax law.

                (k)        Except as set forth on Schedule 4.10, the Company is
not a party to any joint venture, partnership or other arrangement or contract
that could reasonably be expected to be treated as a partnership for Federal
income tax purposes.

                (l)        The Company has not been a party to any transaction
governed by Section 355 of the Code.

                (m)        The Company has not engaged in a listed transaction
described in Treasury Regulation Section 1.6011-4.

        4.11.        Permits. To the Knowledge of the Shareholder Parties, the
Company holds all Permits that are necessary to entitle it to own or lease,
operate and use its assets and to carry on and conduct its business
substantially as currently conducted.

        4.12.        Property.

                (a)        The Company does not own any real property.

                (b)        Schedule 4.12(b) contains a list of the following:

                         (i)        All leases and subleases (the “Leases”) of
real property and interests in real property and the buildings, structures and
improvements thereon pursuant to which the Company is the lessee (the
“Facilities”), which constitute all of the leases currently used in and material
to the continuation of the Company’s business;

                         (ii)        All contracts or options (and all
amendments, extensions and modifications thereto) held by the Company or
contractual obligations (and all amendments, extensions and modifications
thereto) on the part of the Company to purchase or acquire any interest in real
property; and

                         (iii)        All contracts or options (and all
amendments, extensions and modifications thereto) granted by the Company or
contractual obligations (and all amendments, extensions and modifications
thereto) on the part of the Company to sell or dispose of any interest in real
property.


-12-

--------------------------------------------------------------------------------

                (c)        The Company has the right under valid and existing
leases or other agreements to occupy and use the Facilities and has not sublet,
assigned, licensed or otherwise conveyed or hypothecated any rights in the
Facilities to any other person. The Facilities have received all required
approvals of Governmental Authorities (including, without limitation, Permits
and a certificate of occupancy or other similar certificate permitting lawful
occupancy of the Facilities) required in connection with the operation thereof.
The improvements constructed on the Facilities, including, without limitation,
all leasehold improvements, owned or leased by the Company at the Facilities,
are (x) in good operating condition and repair, subject to ordinary wear and
tear, (y) sufficient for the operation of the Company’s business as presently
conducted and (z) in conformity with applicable Law.

                (d)        The Facilities are free and clear of all encumbrances
except for Permitted Encumbrances.

                (e)        All of the material personal property leased by the
Company, which include annual payments in excess of $10,000 dollars, is listed
in Schedule 4.12(e). Except for such property, the Facilities, or as set forth
in Schedule 4.12(e), no other person owns material assets which are being used
in the Company’s business.

                (f)        Except as set forth in Schedule 4.12(f) all of the
material tangible assets of the Company are located on the Facilities.

                (g)        Set forth on Schedule 4.12(g) is a list of all of the
machinery, equipment, tools, furniture, furnishings and materials used in the
Company’s business, which, except as set forth on Schedule 4.12(g), are in all
material respects in good working order, fully operational, free of defect,
except for normal wear and tear and have been regularly and properly serviced
and maintained in a manner that would not void or limit the coverage of any
warranty thereon, other than items currently under, or scheduled for, repair or
construction, and are adequate and fit to be used for the purposes for which
they are currently used in the manner they are currently used.

                (h)        All rental and other payments and other obligations
required to be paid and performed pursuant to the Leases through the date hereof
have been duly paid and performed, the Company is not in default of any of its
obligations under the Leases, and to the Knowledge of the Shareholder Parties,
none of the landlords or other parties to the Leases are in default of any of
their obligations under the Leases. The terms and conditions of the Leases will
not be affected by, nor will any of the Leases be in default as a result of, the
completion of the transaction contemplated hereunder, provided that any
requirement in the Leases to obtain the consent of the other parties thereto in
respect of the transaction contemplated hereunder (all of which requirements are
described in Schedule 4.12(h)) has been complied with.

                (i)        The Company has not received any written notice that
it is in violation of any zoning, use, occupancy, building, wetlands or
environmental regulation, ordinance or other Law relating to the Facilities,
including, without limitation, the Americans With Disabilities Act and
Environmental Laws.


-13-

--------------------------------------------------------------------------------

        4.13.        Intellectual Property.

                (a)        Schedule 4.13(a) contains a list of all Patents,
Marks and Copyrights owned by the Company as of the date of this Agreement (the
“Company Intellectual Property”). Except as set forth on Schedule 4.13(a), the
Company owns the entire right, title and interest in and to the Company
Intellectual Property, free and clear of Encumbrances. Except as set forth on
Schedule 4.13(a), during the previous two (2) years, no material Action has been
taken or threatened, (A) alleging that the conduct of the Company or any Company
Intellectual Property infringes on or misappropriates the intellectual property
of another Person; (B) challenging the ownership or validity of the Company
Intellectual Property; or (C) seeking reissue, re-examination, cancellation,
invalidation or any other action or proceeding that challenges the Company
Intellectual Property validity or enforceability. Except as set forth on
Schedule 4.13(a), no Action is pending or threatened with respect to any Company
Intellectual Property. To the Knowledge of the Shareholder Parties, there is no
valid basis for any other Action described in this Section 4.13.

                (b)        Except as set forth on Schedule 4.13(b), the Company
has not received any written notice within the past three (3) years from a third
party claiming that the continuing conduct of the Company’s business as
presently conducted will result in the improper use of any trade secret, patent,
tradename, trademark, service mark or copyright owned by any third person.

                (c)        No material royalty or other fee is required to be
paid by the Company to any other person in respect of the use of any of the
Company Intellectual Property except as specified in Schedule 4.13(c). Except as
indicated in Schedule 4.13(c), the Company has the exclusive ownership and right
to use all of the Company Intellectual Property and has not granted any material
license or other rights to any other person in respect of the Company
Intellectual Property. Complete and correct copies of all agreements whereby any
rights in any of the Company Intellectual Property has been granted or licensed
to or from any other person have been made available to the Buyer.

                (d)        Except as disclosed on Schedule 4.13(d), there are no
material restrictions on the ability of the Company to use and exploit all
rights in the Company Intellectual Property. The rights of the Company in the
Company Intellectual Property will not be impaired or affected in any material
respect by the transactions contemplated by this Agreement.

        4.14.        Compliance with Laws. The Company and its business assets
are in material compliance with all applicable Law, except for such instances
where the failure to comply would not individually or in the aggregate result in
the payment of more than One Hundred Thousand Dollars ($100,000) by the Company
with respect thereto. The Company has not received any written notice or other
written communication with respect to an actual or potential violation and/or
failure to so comply with any Law.

        4.15.        Contracts. Schedule 4.15 sets forth a list of each of the
following as of the date of this Agreement:


-14-

--------------------------------------------------------------------------------

                (a)        Any Contract (including purchase orders) involving
the obligation of the Company to purchase products or services pursuant to which
the aggregate of payments to become due from the Company is equal to or exceeds
Fifty Thousand Dollars ($50,000) and which is not terminable on sixty (60) days’
or less notice and true and correct copies thereof have been provided to Buyer;

                (b)        Any Contract (including purchase orders) involving
the obligation of the Company to sell products or services pursuant to which the
aggregate of payments to become due to the Company is equal to or exceeds Fifty
Thousand Dollars ($50,000), and which is not terminable on sixty (60) days’ or
less notice and true and correct copies thereof have been provided to Buyer;

                (c)        Any distributor, dealer, sales, advertising, agency,
consultant, lobbying, manufacturer’s representative, franchise or similar
Contract requiring any payment by the Company in excess of Twenty-Five Thousand
Dollars ($25,000) per year and true and correct copies thereof have been
provided to Buyer;

                (d)        Any commitment of the Company to make a capital
expenditure or to purchase a capital asset (other than in connection with the
establishment of a New Store Location) and true and correct copies thereof have
been provided to Buyer;

                (e)        Any Contract that prohibits the Company from engaging
in competition; and

                (f)        Any lease or similar agreement under which (i) the
Company is the lessee of, or holds or uses, any machinery, equipment, vehicle or
other tangible personal property owned by any third Person for an annual rent in
excess of Ten Thousand Dollars ($10,000) or (ii) the Company is the lessor of,
or makes available for use by any third Person, any tangible personal property
owned by it for an annual rent in excess of Five Thousand Dollars ($5,000).

        4.16.        Status of Contracts. Except as set forth on Schedule 4.16:

                (a)        Each of the Contracts referenced on Schedules 4.12,
4.13, 4.15, 4.17, 4.23 and 4.25 (collectively, the “Business Agreements”) is a
valid and binding obligation of the Company and, to the Knowledge of Shareholder
Parties, in each case enforceable in accordance with its respective terms and
conditions. The Company has either delivered to Buyer or has given Buyer access
to copies of the Business Agreements. Each Business Agreement is in full force
and effect in all material respects. Except as otherwise disclosed on Schedule
4.17, the Company is not in, or, to the Knowledge of Shareholder Parties,
alleged to be in, material breach or default of any provision under any of the
Business Agreements and nothing has occurred which with the lapse of time or the
giving of notice or both would constitute an uncured material breach or default
by the Company or to the Knowledge of Shareholder Parties, by any other party
thereto with respect to any such Business Agreement.

                (b)        Except for the Contracts disclosed in Schedule 4.15,
the Company is not a party to or bound by:


-15-

--------------------------------------------------------------------------------

                         (i)        any Contract that purports to limit its
freedom to compete freely in any aspect of the Company’s business or in any
geographic area;

                         (ii)        any material Contract with any of the top
ten (10) customers or suppliers of the Company’s business taken as a whole
(measured by calendar 2004 dollar volume of purchases or sales) with respect to
product purchases, pricing, advertising, warranties and/or returns that is not
cancelable on ninety (90) days’ or less notice; or

                         (iii)        any material license, agency, distributor
or other Contract under which the right to manufacture, use or market any
product, service, technology, information, data, computer hardware or software
or other property has been granted, licensed or otherwise provided it or by it
to any other person, or under which it has been appointed or any person has been
appointed by it as an agent, distributor, licensee or franchisee or any of the
foregoing.

        4.17.        Employee Benefits.

                (a)        Schedule 4.17(a) lists all material employee benefit
plans, policies and practices relating to employees or employee benefits with
respect to which the Company has, or may incur, any obligations, including,
without limitation, all plans, agreements, arrangements or policies relating to
sick pay or leave, vacation pay or severance pay, deferred compensation,
pensions, profit sharing, retirement income or other benefits, stock purchase
and stock option plans, bonuses, severance arrangements, health benefits,
disability benefits, insurance benefits and all other employee benefits or
fringe benefits, including any: (i) employee welfare benefit plans within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (the “ERISA Welfare Plans”); and (ii) employee pension
benefit plans within the meaning of Section 3(2) of ERISA (the “ERISA Pension
Plans”) (individually, referred to as a “Plan” and, collectively, referred to as
the “Plans”).

                (b)        True, correct and complete copies of each such Plan
(or where such Plans are oral commitments, written summaries of the terms
thereof), the most recent actuarial reports and trustee’s reports relating
thereto (if applicable), the most recent annual reports on Form 5500 filed with
the Internal Revenue Service for any ERISA Welfare Plan or ERISA Pension Plan
(if applicable) or any filing required to be made with any other governmental
authorities with respect to the Plans, the most recent summary plan description
for each Plan for which a summary plan description is required by Law, and each
trust agreement relating to any Plan, have been made available to Buyer.

                (c)        Except as expressly set forth in Schedule 4.17(c),
each Plan has been administered, maintained and operated in all material
respects in accordance with its terms and applicable law, and each related trust
that is intended to be exempt from tax under Section 501(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), has received a determination from
the Internal Revenue Service as to its tax-exempt status. Except as expressly
set forth in Schedule 4.17(c), no material liability under ERISA or any other
applicable legislation of the United States has been incurred or could
reasonably be expected to be incurred with respect to any Plan.


-16-

--------------------------------------------------------------------------------

                (d)        Except as expressly set forth in Schedule 4.17(d),
all reports and disclosures relating to such Plans required to be filed or
distributed as of the Closing Date have been filed or distributed in material
compliance with applicable law.

                (e)        Except as expressly set forth in Schedule 4.17(e),
full payment has been made of all amounts which the Company was required under
the terms of any of the Plans to have paid as contributions to such Plans on or
prior to the date hereof, and no material accumulated funding deficiencies (as
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exist with respect to any ERISA Pension Plan.

                (f)        Other than for claims in the ordinary course for
benefits under the Plans, there are no actions, suits, claims or proceedings,
pending or, to the Knowledge of Shareholder Parties, threatened, nor, to the
Knowledge of Shareholder Parties, does there exist any basis therefor, which
would result in any material liability with respect to any Plan of the Company.

                (g)        Except as expressly set forth in Schedule 4.17(g),
the Company does not maintain any ERISA Pension Plan that is subject to Title IV
of ERISA.

                (h)        Except as expressly set forth in Schedule 4.17(h),
the Company is not a participant in any nor has any liability with respect to a
multiemployer Plan within the meaning of Section 3(37) of ERISA.

                (i)        Except as expressly set forth in Schedule 4.17(i),
the Company does not maintain any Plans which provide post-retirement benefits
to employees, except for continuation coverage benefits required by Part 6 of
Subtitle B of Title I of ERISA.

                (j)        Except as expressly set forth in Schedule 4.17(j),
the Company has complied in all material respects with the health care coverage
continuation requirements of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), to the extent applicable.

                (k)        Except as expressly set forth in Schedule 4.17(k),
the transactions contemplated by this Agreement do not accelerate the time of
payment or vesting or increase the amount of benefits due by the Company under
any Plan or law applicable thereto which will not be reflected in the Company’s
Working Capital as of the Closing Date.

                (l)        To the extent required, any pension plans included in
the Plans which are not ERISA Pension Plans are in all material respects in
compliance with all applicable federal, state and local legislation, and all
reports, returns and filings required to be made thereunder have been made. Each
pension plan which is not an ERISA Pension Plan and is required to be registered
has been funded in all material respects in accordance with the requirements of
such plan and based on appropriate actuarial assumptions. Based on such
assumptions, there is no material unfunded liability under such pension plan
except as set forth in Schedule 4.17(l). No changes have occurred since the date
of the most recent actuarial report provided to Buyer in respect of such pension
plans which makes such report misleading in any material respect and, since the
date of such report, the Company has not made or granted or committed to make or
grant any material benefit improvements to which members of the pension


-17-

--------------------------------------------------------------------------------

plans are or could reasonably be expected to become entitled which are not
reflected in such actuarial report. No funds have been withdrawn by the Company
from any such pension plan or other Plans.

                (m)        Except as expressly set forth in Schedule 4.17(m),
there are no pending claims by any employee covered under the Plans or by any
other person which allege a breach of fiduciary duties or material violation of
governing law or which could reasonably be expected to result in material
liability to the Company and, to the Knowledge of Shareholder Parties, there is
no basis for such a claim. Except as expressly set forth in Schedule 4.17(m),
there are no employees or former employees of the Company who are receiving from
the Company any pension or retirement payments, or who are entitled to receive
any such payments, not covered by a pension plan to which the Company is a
party.

                (n)        No insurance policy or other agreement affecting any
Plan requires or permits a retroactive increase in contributions, premiums or
other payments due thereunder except as otherwise required by Law or the terms
of the Plan. The level of insurance reserves under each insured Plan is
reasonable and sufficient to provide for all incurred but unreported claims.

        4.18.        Labor Relations. Except as set forth on Schedule 4.18,
there are no unfair labor practices, complaints, claims, formal grievances,
certification applications, investigations or proceedings (including, but not
limited to, employment discrimination investigations or proceedings) relating to
labor or employment of the Company pending or, to the Knowledge of Shareholder
Parties, threatened, that would reasonably be expected to have a Material
Adverse Effect or individually or collectively result in the payment of more
than One Hundred Thousand Dollars ($100,000) by the Company with respect
thereto. There are no proceedings pending or, to the Knowledge of Shareholder
Parties, threatened, before the National Labor Relations Board, the Equal
Employment Opportunity Commission, the United State Departments of Labor, Civil
Rights, and/or Justice, or any other authority, agency, department, unit, entity
or other organization in any jurisdiction with respect to the Company and labor
relations that would reasonably be expected to have a Material Adverse Effect or
individually or collectively result in the payment of more than One Hundred
Thousand Dollars ($100,000) by the Company with respect thereto. There is no
labor strike or similar dispute pending or to the Knowledge of Shareholder
Parties, threatened against or involving the Company. Except as set forth in
Schedule 4.18, there is no pending or, to the Knowledge of the Shareholder
Parties, threatened representation question involving an attempt to organize a
bargaining unit, including any employees of the Company. Except as set forth in
Schedule 4.18, the Company is not a party to or bound by any collective
bargaining agreement. Except as set forth in Schedule 4.18, no collective
bargaining agreement is currently being negotiated by the Company with respect
to the employees of the Company.

        4.19.        Environmental Compliance. Except as set forth on Schedule
4.19:

                (a)        To the Knowledge of the Shareholder Parties, the
Company is in compliance with current applicable Environmental Laws and there is
no environmental condition at, on, or under any of the Facilities.


-18-

--------------------------------------------------------------------------------

                (b)        To the Knowledge of the Shareholder Parties, the
Company possesses all Permits required under Environmental Laws to conduct its
business as currently conducted. The operation of the Company’s business and its
use of the Facilities and assets are and have at all times been in all material
respects in compliance with Environmental Laws and any violation, breach,
default or noncompliance would not individually or in the aggregate result in
payment of more than One Hundred Thousand Dollars ($100,000) by the Company.

                (c)        To the Knowledge of the Shareholder Parties, the
Company has not generated, stored, disposed of or released any Hazardous
Substance at any of the Facilities that is in material violation of or is
reasonably likely to lead to any material liability arising under any
Environmental Law. To the Knowledge of the Shareholder Parties, there has been
no generation, storage, disposal, or transportation of any Hazardous Material
on, over or around the Facilities by any other person or entity except in all
material respects in compliance with all applicable Environmental Laws.

                (d)        The Company has not received any written notice of
violation, nor is any Action pending or, to the Knowledge of the Shareholder
Parties, threatened, asserting actual or potential liability under any
Environmental Law in respect to the Facilities or the business or assets of the
Company.

                (e)        To the Knowledge of the Shareholder Parties, no
Encumbrance has been attached or filed against any of the Facilities, the
business or the assets of the Company in favor of any governmental or private
entity for: (A) any liability or imposition of costs under or arising out of the
violation of any applicable Environmental Law; (B) any Release of Hazardous
Materials; or (C) related to any Environmental Condition.

                (f)        To the Knowledge of the Shareholder Parties, there
are no conditions or circumstances that could reasonably be expected to now or
in the future materially interfere with or prevent material compliance with
applicable Environmental Laws at any Facilities or in relation to any of the
properties or assets of the Company.

                (g)        Except as described on Schedule 4.19(g), in the last
three (3) years, the Company has not transported or arranged for the treatment,
storage, handling, disposal or transportation of any Hazardous Substance to any
off-site location.

                (h)        All material environmental studies, investigations,
reports, material correspondence relating to compliance with and/or claimed
violations of Environmental Laws and audits conducted in possession or control
of the Company or the Shareholder Parties, in the last three (3) years have been
made available to Buyer.

        4.20.        Permits and Licenses. Except as set forth in Schedule 4.20,
the Company has all material consents, authorizations, licenses, permits,
orders, certificates, registrations, security and other clearances, and
qualifications for the conduct of its business as presently conducted required
by any governmental authority, foreign or domestic, federal, state, municipal,
or local, the failure of which to obtain or maintain would individually or in
the aggregate result in a Material Adverse Effect or the payment of more than
One Hundred Thousand Dollars ($100,000) by the Company with respect thereto.
None of such material consents,


-19-

--------------------------------------------------------------------------------

authorizations, licenses, permits, etc. shall be materially affected by the
transactions contemplated hereby.

        4.21.        Conduct of Business. The Company owns, or has the right to
use, all properties and property rights necessary to conduct its business in all
material respects in substantially the same manner as has been conducted by the
Company during the period covered by the Financial Statements and as of the date
hereof.

        4.22.        Related Party Transactions. Except as set forth in Schedule
4.22, none of Shareholder Parties, the Company, nor any of their respective
Affiliates, officers, directors or shareholders (collectively, the “Related
Parties”) is a party to or bound by any agreement with, indebted to, nor is any
amount owing to them by, another Related Party (or any of their current or
former principal shareholders, executive officers or directors) or any other
person not dealing on an arm’s length basis. Further, no such Persons are
engaged in competition with the Company with respect to any line of the products
or services of the Company. The Company is not indebted or otherwise obligated
to any such Person, except for amounts due under normal arrangements applicable
to all employees generally as to salary or reimbursement of ordinary business
expenses not unusual in amount or significance.

        4.23.        Employee Agreements. Schedule 4.23 contains a list of
(i) all employment agreements to which the Company is a party as of the date of
this Agreement, and (ii) all other agreements that entitle any employee to
compensation or other consideration as a result of the transactions contemplated
under this Agreement.

        4.24.        Litigation. Except as set forth in Schedule 4.24, there is
no Action presently pending against the Company or, to the Knowledge of
Shareholder Parties, threatened against the Company. Neither the Company nor any
of its assets is subject to any outstanding injunction, judgment, order, decree,
ruling or charge, nor is it a party or, to the Knowledge of the Shareholder
Parties, threatened to be made a party to any such injunction, judgment, order,
decree, ruling or charge. Except as set forth in Schedule 4.24, there is no
action, suit or proceeding pending that was brought by Shareholder Parties or
the Company against any third party. No subpoena, order, writ, decision,
judgment, injunction or decree has been received from, or, to the Knowledge of
Shareholder Parties, is being requested or issued by any court or governmental
agency, foreign or domestic, federal, state, provincial, municipal or local,
which pertains to the Company that would reasonably be expected to have a
Material Adverse Effect.

        4.25.        Insurance. All policies or binders of fire, liability,
product liability, worker’s compensation, vehicular and other insurance held by
or on behalf of the Company are listed and described on Schedule 4.25. All
premiums on all such policies have been paid to date and the Company has
complied in all material respects with all conditions of such policies. Complete
and correct copies of all such policies have been provided to Buyer. The Company
provided timely written notice to all pertinent insurance carriers with respect
to all actions listed in Schedule 4.24 for which insurance coverage is
available, and have provided timely written notice to all pertinent insurance
carriers with respect to each material occurrence or event that could reasonably
be expected to give rise to an action covered by insurance. No insurance carrier
has either disclaimed coverage or reserved its right to disclaim coverage for
any action, and except as set forth in Schedule 4.25, none of such coverage will
be modified or terminated


-20-

--------------------------------------------------------------------------------

prior to Closing or negated or adversely affected by reason of the transaction
contemplated by this Agreement. During the last three (3) years, there have not
been any material actions made or brought against the Company that are not
covered by the insurance. Such insurance policies are in full force and effect
and the Company is not in default with respect to the payment of any premium or
material compliance with any of the provisions contained in any such insurance
policy. Except as set forth on Schedule 4.25, all such insurance policies are
written on an “occurrence” basis. There are no circumstances under which the
Company would be required to or, in order to maintain its coverage, should give
any notice to the insurers under any such insurance policies which has not been
given. The Company has not received notice from any of the insurers regarding
cancellation of or denial of coverage under such insurance policies, other than
form conditional notices received in the ordinary course of business concerning
policy termination dates.

        4.26.        Product Liability and Recalls. There is no Action pending
or, to the Knowledge of the Shareholder Parties, threatened against or involving
the Shareholder Parties relating to any product alleged to have been designed,
manufactured or sold by the Company. Except as set forth on Schedule 4.26, there
has been no recall or investigation or, to the Knowledge of the Shareholder
Parties, threatened or contemplated recall or investigation, of any product
designed, manufactured or sold by the Company.

        4.27.        Suppliers and Customers. No material supplier of the
Company has canceled any contract or order for provisions of and, to the
Knowledge of the Shareholder Parties, there has been no threat by any material
supplier not to provide or to materially decrease, products, supplies, or
services to the Company at any time since December 31, 2004. Other than in the
course of ordinary business, no material customer of the Company has canceled
any contract or order for provisions of and, to the Knowledge of the Shareholder
Parties, there has been no threat by any material customer to cancel any order
for products, supplies or services from the Company, other than in the course of
ordinary business, at any time since December 31, 2004. To the Knowledge of the
Shareholder Parties, there is no reason to believe that the pricing or other
material terms of the relationship between the Company and any of such material
suppliers will change in any material respect in the foreseeable future for any
reason other than, to the extent applicable generally to the industry in which
the Company competes, business and/or economic conditions.

        4.28.        Accounts Receivable. Except as otherwise reflected as
reserves on the Most Recent Financial Statements, (i) all of the accounts
receivable owing to the Company constitute valid and enforceable claims arising
from bona fide transactions for goods sold or services performed in the ordinary
course of business, (ii) no account debtor has refused or threatened to refuse
to pay its obligations, and (iii) to the Knowledge of the Shareholder Parties,
no account debtor is insolvent or bankrupt.

        4.29.        Bank Accounts. Schedule 4.29 sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which the Company maintains accounts of any nature,
the account numbers of all such accounts and the names of all persons authorized
to draw thereon or make withdrawals therefrom.


-21-

--------------------------------------------------------------------------------

        4.30.        Powers of Attorney; Guarantees. Except as set forth on
Schedule 4.30, and which shall be terminated at closing, the Company has no
obligation to act under any outstanding power of attorney or any obligation or
liability, either accrued, accruing or contingent, as guarantor, surety,
co-signor, endorser (other than for purposes of collection in the ordinary
course of business of the Company), co-maker or indemnitor in respect of the
obligation of any Person.

        4.31.        No Brokers. Except for Goldsmith, Agio, Helms & Lynner,
LLC, the fees of which shall be paid by the Company, neither the Company nor any
Shareholder Party has dealt with any broker or finder in connection with the
transactions contemplated by this Agreement or has become obligated to pay any
fee or commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

        4.32.        Absence of Certain Business Practices. Except as set forth
on Schedule 4.32, neither the Company, the Shareholder Parties, nor any
executive officer, director or, to the Knowledge of the Shareholder Parties, any
other person acting on behalf of or associated with the Company or the
Shareholder Parties, acting alone or together, has (a) received, directly or
indirectly, any material rebates, payments, commissions, promotional allowances
or any other economic benefits, regardless of their nature or type, from any
customer, supplier, employee or agent of any customer or supplier; or (b)
directly or indirectly given or agreed to give any money, gift or similar
benefit to any customer, supplier, employee or agent of any customer or
supplier, any official or employee of any government (domestic or foreign), or
any political party or candidate for office (domestic or foreign), or other
person who was, is or may be in a position to help or hinder the business of the
Company (or assist the Company in connection with any actual or proposed
transaction), in each case which (i) could reasonably be expected to subject the
Shareholder Parties or the Company to any material damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, could reasonably be expected to have had a Material Adverse Effect, or
(iii) if not continued in the future, could reasonably be expected to adversely
affect the assets, business, operations, or prospects of the Company.

        4.33.        Corporate Records. Except as set forth in Schedule 4.33,
the corporate records and minute books of the Company, all of which have been
made available to Buyer, contain materially complete and accurate minutes of all
meetings of the directors and shareholders of the Company held since its
organization, and original signed copies of all resolutions duly passed or
confirmed by the respective directors or shareholders of the Company other than
at a meeting. The share certificate books, register of security holders,
register of transfers and register of directors and any similar corporate
records of the Company are complete and accurate in all material respects.

        4.34.        Shareholders’ Agreements, etc. There are no shareholders’
agreements, pooling agreements, voting trusts or similar agreements with respect
to the issuance, ownership or voting of any of the shares of the Company other
than those that will be terminated at Closing.

        4.35.        Dividends and Distributions. Except as set forth in
Schedule 4.35, since July 31, 2005, the Company has not declared or paid any
dividend or made any other distribution on any of their Shares of any class, or
redeemed or purchased or otherwise acquired any of their


-22-

--------------------------------------------------------------------------------

shares of any class, or reduced their authorized capital or issued capital, or
agreed to do any of the foregoing.

        4.36.        Employees. Seller represents and warrants that the
employees of the Company as of the date hereof consist of those persons listed
on Schedule 4.36 hereto (the “Employees”).

        4.37.        Title to Stock. Buyer or its nominees will receive at the
closing title to the Stock, free and clear of any claims, liens, pledges,
charges, encumbrances, mortgages, security interests, options, rights of first
refusal or restrictions on transfer.

        4.38.        Company Shareholder Approval. As of the Closing, the
Company has submitted this Agreement and the transactions contemplated hereby to
the Shareholder Parties for approval and adoption as provided by the applicable
law of the State of California. The Company has obtained the approval of holders
of at least ninety (90%) of the outstanding equity securities of the Company in
favor of the Merger and this Agreement and to enable the Closing to occur as
promptly as practicable. The materials submitted to the Shareholder Parties
complied in all respects with the applicable laws of the State of California,
the Company’s Articles of Incorporation and Bylaws and the 1998 ARCO
Shareholders’ Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

        As an inducement to the Company and the Shareholder Parties to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer hereby represents and warrants to the Company and the Shareholder Parties
as follows:

        5.1.        Organization of Parent and Buyer. Parent is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Parent has the corporate power and corporate authority to own
or lease its assets and to carry on its businesses as currently conducted. Buyer
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of Delaware. Buyer has the corporate power and corporate
authority to own or lease its assets and to carry on its businesses as currently
conducted.

        5.2.        Authority and Enforceability. Buyer has the requisite
corporate power and corporate authority and has taken all action necessary to
execute, deliver and perform this Agreement. Parent has the corporate power and
authority and has taken all steps necessary to execute, deliver and perform the
Parent Guaranty. The execution, delivery and performance of this Agreement by
Buyer and the Parent Guaranty by Parent have been duly authorized and approved
by their respective boards of directors and do not require any further
authorization or consent of their respective stockholders. This Agreement has
been duly authorized, executed and delivered by Buyer and the Parent Guaranty
has been duly executed and delivered by Parent and (assuming the valid
authorization, execution and delivery of this Agreement by the Company and the
Shareholder Parties) constitutes the legal, valid and binding agreements of
Buyer and Parent, enforceable in accordance with its terms, subject to
bankruptcy, insolvency,


-23-

--------------------------------------------------------------------------------

reorganization, moratorium and similar laws of general application relating to
or affecting creditors’ rights and to general equity principles.

        5.3.        Government Approvals, Notice and Filings. Except as set
forth in Schedule 5.3, no consent or approval of, giving of notice to,
registration with, or taking of any action in respect of or by any federal,
state, municipal or local governmental authority or agency, foreign or domestic,
is required with respect to the execution, delivery or performance by Buyer of
this Agreement or the execution, delivery or performance by Parent of the Parent
Guaranty.

        5.4.        Conflicts. The execution and delivery by Buyer of this
Agreement and the execution and delivery of Parent of the Parent Guaranty, and
the performance by each of their respective obligations hereunder and
thereunder, do not and will not:

                (a)        Violate any provision of the certificate of
incorporation or bylaws of Buyer or Parent;

                (b)        Violate any provision of applicable Law, or, except
as set forth on Schedule 5.4(b), require a registration, filing, application,
notice, consent, approval, order, qualification, or waiver with, to or from any
Governmental Authority, except in each case under this clause, any violation,
breach, default or noncompliance that would not individually or in the aggregate
be reasonably likely to have a Material Adverse Effect or individually or in the
aggregate result in the payment of more than One Hundred Thousand Dollars
($100,000) by Buyer;

                (c)        Except as set forth on Schedule 5.4(c), (i) require a
material consent, approval or waiver from, or notice to, any party to a
contract, or (ii) result in a material breach, result in any right of
termination, cause a default under any provision of any contract, except in each
case under this clause, any violation, breach, default or noncompliance that
would not individually or in the aggregate be reasonably likely to have a
Material Adverse Effect or individually or in the aggregate result in the
payment of more than One Hundred Thousand Dollars ($100,000) by Buyer.

        5.5.        No Litigation or Regulatory Action. There is no Action
pending or, to the knowledge of Buyer, threatened, against Buyer or its
Affiliates which would reasonably be expected to prevent, hinder or delay the
consummation of any of the transactions contemplated hereby. There is no Action
pending or, to the knowledge of Buyer, threatened, that questions the legality
or propriety of the transactions contemplated by this Agreement.

        5.6.        Financial Ability. Buyer has, and will have on the Closing
Date, and thereafter as needed, sufficient cash on hand from Buyer’s immediately
available internal organization funds or available under a currently established
committed credit facility or unutilized lines of credit with financial
institutions, to consummate the transactions contemplated by this Agreement and
perform its obligations hereunder.

        5.7.        Solvency. On the Closing Date, after giving effect to all
indebtedness being incurred on such date in connection herewith, Buyer will not
(i) be insolvent (either because its financial condition is such that the sum of
its debts is greater than the fair value of its assets or because the present
fair salable value of its assets will be less than the amount required


-24-

--------------------------------------------------------------------------------

to pay its probable liability on its debts as they become absolute and matured),
(ii) have unreasonably small capital with which to engage in its business or
(iii) have incurred or plan to incur debts beyond its ability to pay as they
become absolute and matured.

        5.8.        Independent Analysis.

                (a)        Buyer acknowledges that it has conducted an
independent investigation of the financial condition, results of operations,
assets, liabilities, properties and projected operations of the Company and, in
making its determination to proceed with the transactions contemplated by this
Agreement, Buyer has relied solely on the results of such investigation and the
representations and warranties of the Company and the Shareholder Parties set
forth herein. Such representations and warranties by the Company and the
Shareholder Parties constitute the sole and exclusive representations and
warranties of the Company and the Shareholder Parties to Buyer in connection
with the transactions contemplated hereby, and Buyer acknowledges and agrees
that the Company and the Shareholder Parties are not making any representation
or warranty whatsoever, express or implied, beyond those expressly given in this
Agreement.

                (b)        Without limiting the foregoing, Buyer acknowledges
that neither the Company nor any of the Shareholder Parties has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any memoranda, charts, summaries, presentations or schedules
heretofore made available by the Company or any of the Shareholder Parties to
Buyer or any other information which is not included in this Agreement. Buyer
further acknowledges and agrees that any cost estimates, forecasts, projections
or other predictions or forward-looking information that may have been provided
to Buyer were prepared for internal planning purposes only and are not
representations or warranties of the Company or any of the Shareholder Parties,
and no assurances can be given that any estimated, forecasted, projected or
predicted results will be achieved.

        5.9.        Investment Intention. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of acquiring the Company through operation of the Merger.
Buyer confirms that the Company has made available to Buyer the opportunity to
ask questions of the officers and management of the Company and to acquire
additional information about the business, assets and financial condition of the
Company. Buyer will acquire its interest in the Company for investment only, and
not with a view toward or for sale in connection with any distribution thereof
or with any present intention of distributing or selling any interest therein.
Buyer understands that the transactions contemplated hereby have not been, and
will not be registered or qualified under the Securities Act of 1933, as
amended, nor any state or any other applicable securities law, by reason of a
specific exemption from the registration or qualification provisions of those
laws, based in part upon Buyer’s representations in this Agreement. Buyer
understands that no part of the interest in the Company which Buyer acquires may
be resold unless such resale is registered under the Securities Act of 1933, as
amended, and registered or qualified under applicable state securities laws or
an exemption from such registration and qualification is available.


-25-

--------------------------------------------------------------------------------

        5.10.        No Brokers. Neither Buyer nor any Person acting on Buyer’s
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement.

ARTICLE 6

ACTIONS PRIOR TO THE CLOSING DATE

        6.1.        Access to Information.

                (a)        The Company shall (i) afford to Buyer reasonable
access, during normal business hours, upon reasonable advance notice, to the
offices, properties, executive employees and business, tax and accounting
records (including computer files, retrieval programs and similar documentation)
of the Company to the extent Buyer shall reasonably deem such access necessary
or desirable and (ii) furnish to Buyer such additional information concerning
the Company as shall be reasonably requested; provided, however, that the
Company shall not be required to violate any obligation of confidentiality to
which the Company is subject or any attorney-client privilege. In addition, in
no event shall Buyer have access, at any time prior to the Closing, to any
information regarding pending or proposed bids for new contracts or subcontracts
or any related information where Buyer or an Affiliate of Buyer also has
submitted or intends to submit a bid for such contract or subcontract.

                (b)        Buyer agrees that its investigation shall be
conducted in such a manner as not to interfere unreasonably with the operations
of the Company, and in discharging its obligations pursuant to this Section 6.1,
Buyer shall not speak to any of the employees, customers, distributors or
suppliers of the Company without the prior written consent of an officer of the
Company, and any such communications permitted by the Company shall, if
requested by the Company, be made in the presence of a designated representative
of the Company.

                (c)        As part of its investigation, subject to obtaining
the prior consent of any third party landlords to the extent required in the
Leases, Buyer shall be permitted to perform an ASTM-compliant Phase I
Environmental Site Assessment on the Facilities; provided, however, that Buyer
shall submit to the Company for its review and approval a proposed Phase I scope
of work at least ten (10) Business Days prior to the date of initiation of the
Phase I work. For purposes of this Agreement, Buyer’s ASTM-compliant Phase I
Environmental Site Assessment shall not include boring, drilling, hydropunch or
any related activities, or the collection, sampling or testing of soil gas, soil
vapor, soil, groundwater or other media. In no event shall Buyer be permitted to
conduct any additional environmental investigation, including but not limited to
a Phase II Environmental Site Assessment. The Company reserves the right to
terminate its authorization of Buyer’s Phase I Environmental Site Assessment if
it determines that Buyer is exceeding, or may exceed, the authorization granted
by the Company. Buyer shall provide to the Company a copy of any report produced
by or on behalf of Buyer upon completion of any Phase I Environmental Site
Assessment.

                (d)        The Company shall keep Buyer advised as to all
material changes in operations of the Company, and shall permit Buyer to contact
and make arrangements with


-26-

--------------------------------------------------------------------------------

key employees of the Company for the purpose of assuring their continued
employment by Buyer after the Closing (and the Shareholder Parties agree to
cause the Company not to discourage any such key employees from consulting with
Buyer).

        6.2.        Notice of Inaccuracy. To the extent Shareholder Parties
obtain knowledge that any of the representations or warranties contained in this
Agreement would be incorrect in any respect were those representations or
warranties made immediately after such knowledge was obtained, Shareholder
Parties shall notify Buyer in writing promptly of such fact.

        6.3.        Governmental Approvals.

                (a)        Each of Buyer and the Company undertakes and agrees
to file as soon as practicable, and in any event on or before August 31, 2005, a
Notification and Report Form and documentary materials in respect of the
transactions contemplated by this Agreement that substantially comply with the
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), and the rules thereunder, with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice (and shall file as soon as practicable any form or report
required by any other Governmental Authority relating to antitrust matters) if
such filing is required. Each of Buyer and the Company shall (i) respond as
promptly as practicable to any inquiries or requests received from any
Governmental Authority for additional information or documentation, (ii) except
as required by Law, not extend any waiting period under the HSR Act or enter
into any agreement with any Governmental Authority not to consummate the
transactions contemplated by this Agreement, except with the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed, (iii) use reasonable commercial efforts to obtain an early termination
of the applicable waiting period under the HSR Act, (iv) make any further
filings or information submissions pursuant thereto that may be reasonably
necessary or advisable and (v) promptly make any filings or submissions required
under any applicable foreign antitrust or trade regulation Law. Each of Buyer
and the Company shall use reasonable commercial efforts to obtain any clearance
under the HSR Act or to resolve any objections that may be asserted by the
applicable Governmental Authority, in each case as promptly as practicable. Each
of Buyer and the Company shall (A) promptly notify the other party of any
written communication to that party or its Affiliates from any Governmental
Authority and, subject to applicable Law, permit the other party to review in
advance any proposed written communication to any of the foregoing, (B) except
as required by Law, not agree to participate, or to permit its Affiliates to
participate, in any substantive meeting or discussion with any Governmental
Authority in respect of any filings, investigation or inquiry concerning the
transactions contemplated by this Agreement unless it consults with the other
party in advance and, to the extent permitted by such Governmental Authority,
gives the other party the opportunity to attend and participate thereat, and
(C) to the extent permitted under applicable Law, furnish the other party with
copies of all correspondence, filings, and written communications between such
party and its Affiliates and their respective representatives, on the one hand,
and any Governmental Authority, on the other hand, with respect to this
Agreement and the transactions contemplated hereby (unless the furnishing of
such information would (1) violate the provisions of any applicable Law or any
confidentiality agreement or (2) cause the loss of the attorney-client privilege
with respect thereto; provided that each such party shall use its reasonable
commercial efforts to promptly communicate to the other party the substance of
any such communication, whether by redacting


-27-

--------------------------------------------------------------------------------

parts of such material communication or otherwise, so that such communication
would not violate applicable Law or cause the loss of the attorney-client
privilege with respect thereto).

                (b)        Except as otherwise provided herein, the obligations
of the parties under this Section 6.3 shall not include any requirement of any
Affiliate of either party to expend money (other than normal legal and
professional fees or filing fees), commence or participate in any litigation or
offer or grant any accommodation (financial or otherwise) to any third Person.
The filing fee required under the HSR Act will be shared equally by Buyer, on
the one hand, and the Shareholder Parties on the other.

        6.4.        Operations Prior to the Closing Date.

                (a)        Between the date hereof and the Closing Date, but
except as otherwise contemplated herein, the Shareholder Parties shall cause the
Company to use reasonable efforts to operate and carry on its business in the
ordinary course and substantially in the same manner in which the Company has
previously conducted its business during the period covered by the Financial
Statements and consistently with those practices, policies, customs and usages
which were in effect from time to time throughout that period. Consistent with
the foregoing but except as otherwise contemplated herein, the Shareholder
Parties shall cause the Company to use its commercially reasonable efforts,
consistent with good business practice, to preserve the goodwill of the
suppliers, contractors, licensors, employees and others having relations with
the Company and keep available the services of key employees, maintain in full
force and effect the insurance policies referred to in Section 4.25, and comply
in all material respects with applicable Laws.

                (b)        Without limiting the provisions of Section 6.4(a),
except as set forth below, as otherwise contemplated by this Agreement or with
the written approval of Buyer (which Buyer agrees shall not be unreasonably
withheld or delayed), between the date hereof and the Closing Date, the Company
shall not do any of the following:

                         (i)        Make any material change in its operations,
except such changes as may be required to comply with any applicable Law;

                         (ii)        Make any single capital expenditure or
enter into any contract or commitment therefor in excess of Fifty Thousand
Dollars ($50,000), except in the ordinary course of business, in connection with
the opening of New Store Locations or otherwise in accordance with the Company’s
2005 budget;

                         (iii)        Enter into, amend, modify or terminate any
contract for the purchase or lease (as lessor or lessee) of real property or
exercise any option to extend a Lease, except in connection with the opening of
New Store Locations or otherwise in accordance with the Company’s 2005 budget;

                         (iv)        Sell, lease (as lessor), transfer or
otherwise dispose of, license, mortgage or pledge, or impose any Encumbrance on,
any of its assets, in whole or in part, other than sales of inventory in the
ordinary course of business and personal property sold or otherwise disposed of
in the ordinary course of business, except for any asset which is obsolete or
which is not material to its business;


-28-

--------------------------------------------------------------------------------

                         (v)        Create, incur, assume, or agree to create,
incur, or assume or guarantee, any material indebtedness for borrowed money
other than money borrowed or advanced from any Affiliate of the Company in the
ordinary course of business;

                         (vi)        Institute any material increase in, enter
into, terminate or adopt any Benefit Plan, other than in the ordinary course of
business as required by any such existing plan, or by any employment agreement
or by Law;

                         (vii)        Make any material change in the
compensation of employees of the Company, other than changes made in accordance
with normal compensation practices and consistent with past practices of the
Company or changes required by employment agreements or by any Law;

                         (viii)        Make any material change in the
accounting principles, methods, practices or policies applied in the preparation
of the Financial Statements, unless such change is required by applicable Law;

                         (ix)        Enter into any contract or make any
material modification to any existing Contract, in each case other than any
contracts or extensions (i) with a term of less than one (1) year, (ii) which
involve a firm commitment to pay any amount less than Fifty Thousand Dollars
($50,000), or (iii) are entered into or modified in the ordinary course of
business;

                         (x)        Hire any new employees, agents or
consultants except to replace existing employees, agents or consultants at
similar compensation levels and except for any new employees hired in the
ordinary course of business to fill positions contemplated by the Company’s 2005
budget; or

                         (xi)        Redeem, purchase, repurchase or retire any
of the capital stock of the Company;

                         (xii)        Sell, lease, transfer or otherwise dispose
of all or any material portion of its assets, including, without limitation,
rights to patents, know-how, intellectual property or other intangible assets or
cancel any debts or claims;

                         (xiii)        Make any change in the Certificate or
Articles of Incorporation or Bylaws or other charter documents of the Company;

                         (xiv)        Make any change in the authorized or
issued and outstanding capital stock of the Company, including any changes
involving treasury shares;

                         (xv)        Grant any options, warrants, rights or any
similar securities or instruments to purchase directly or indirectly any
securities of the Company;

                         (xvi)        Enter into any new transaction in which
any officer or director of the Company or any record or beneficial holder of any
securities of the Company has any interest, directly or indirectly;


-29-

--------------------------------------------------------------------------------

                         (xvii)        Effect any dissolution, winding-up,
liquidation or termination of the Company’s business;

                         (xviii)        Make any investment in, or make any
loan, advance or credit to any person, including, without limitation, officers,
shareholders or directors of the Company, other than credits to customers in the
ordinary course of business and travel advances to officers, directors and
employees of the Company made in the ordinary course of business in amounts
consistent with past practices;

                         (xix)        Assume, endorse, guarantee or otherwise
become liable for or upon the obligation of any person (other than endorsements
for deposit in the ordinary course of business) with respect to the Company;

                         (xx)        Institute, settle or dismiss any
litigation, claim or other proceeding before any court or governmental agency
involving an amount in excess of One Hundred Thousand Dollars ($100,000) on an
individual basis (and Two Hundred Fifty Thousand Dollars ($250,000) on an
aggregate basis) with respect to the Company; or

                         (xxi)        Acquire or purchase any properties or
assets (other than in the ordinary course of business), merge or consolidate
with, or acquire all or substantially all of the assets of, or otherwise
acquire, any Person, or make any material investment in any Person.

        6.5.        No Transfer of Interest. The Shareholder Parties shall not
sell, transfer, assign, alienate, pledge or otherwise convey to any person or
entity other than Buyer or its nominee any of the Shares, or any interest
therein, except that with the prior written consent of Buyer (which consent
shall not be unreasonably withheld). The Shareholder Parties may sell, transfer,
assign or otherwise convey any of the Shares to one or more of their Affiliates
prior to the Closing provided that the Shareholder Parties shall cause any such
Affiliate to sell, transfer, assign or otherwise convey such Shares to Buyer or
its nominee in accordance with the terms of this Agreement. In the event of such
transfer, the term “Shareholder Parties” in this Agreement shall apply to both
the original Shareholder Parties and the Affiliate or Affiliates to which the
Shareholder Parties have transferred any of the Shares.

        6.6.        Third Party Consents. Buyer, the Shareholder Parties and the
Company shall use commercially reasonable efforts and due diligence to obtain
all authorizations, consents and approvals of third persons and governmental
authorities that may be required to permit the consummation by them of the
transactions contemplated by this Agreement. In making such commercially
reasonable efforts, the parties shall not be required to make any significant
payment (other than reasonable legal fees) that it is not presently
contractually required to make, enter into any other significant agreement or
arrangement with any person that it is not presently contractually required to
enter into, accept any significant modification in any existing agreement or
arrangement, or agree to any of the foregoing.

        6.7.        Consummation of Agreement. Buyer, the Shareholder Parties
and the Company shall use commercially reasonable efforts to satisfy all
conditions to the Closing that are within their control to the end that the
transactions contemplated by this Agreement shall be fully carried out. In
making such commercially reasonable efforts, the parties shall not be


-30-

--------------------------------------------------------------------------------

required to make any significant payment (other than reasonable legal fees) that
it is not presently contractually required to make, enter into any other
significant agreement or arrangement with any person that it is not presently
contractually required to enter into, accept any significant modification in any
existing agreement or arrangement, or agree to any of the foregoing.

        6.8.        No Shop. From the date of this Agreement until the earlier
of (i) the Closing Date, (ii) the termination of this Agreement, (iii) Buyer’s
failure to make its filing under the HSR Act on or before August 31, 2005, and
(iv) receipt by the Company or the Shareholder Parties of notice of Buyer’s
failure to obtain employment agreements from each employee referenced in
Section 8.16 (unless Buyer agrees to waive the receipt of such employment
agreements as a condition of Closing), the Shareholder Parties shall not, and
the Shareholder Parties shall cause the Company and its shareholders, partners,
members, managers, officers, directors, employees and other agents not to,
directly or indirectly, take any action to solicit, initiate or encourage any
combination involving any equity interest in, or a substantial portion of the
assets of the Company, other than in connection with the transactions
contemplated by this Agreement.

        6.9.        Regulatory Filings. Each of the parties hereto will furnish
to the other party hereto such necessary information and reasonable assistance
as such other party may reasonably request in connection with its preparation of
filings or submissions to any governmental agency required in connection with
this Agreement and the transactions contemplated hereby. Buyer shall be
responsible for all filing fees and other expenses that are payable in
connection with filings and submissions required by applicable Law to be made
subsequent to Closing by Buyer or the Company in connection with the
consummation of the transactions contemplated hereby. The Shareholder Parties
shall be responsible for all filing fees and other expenses that are payable in
connection with filings and submissions required by applicable Law to be made by
the Shareholder Parties subsequent to Closing in connection with the
consummation of the transactions contemplated hereby.

        6.10.        Confidentiality. The terms of the Confidentiality Agreement
dated March 25, 2005 between Buyer and Goldsmith, Agio, Helms & Lynner, LLC (the
“Confidentiality Agreement”) are hereby incorporated herein by reference and
shall continue in full force and effect until the Closing, at which time the
Confidentiality Agreement and the obligations of Buyer under this Section 6.10
shall terminate. If this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement shall continue in full force and effect
in accordance with its terms.

        6.11.        Notification of Certain Matters. In the event that Buyer
becomes aware on or prior to the Closing Date (whether by notification by the
Company, updating of Schedules or otherwise) of any inaccuracy in any
representation or breach of any warranty of the Company, Buyer shall promptly
notify the Company and Shareholder Parties in writing, and, to the extent such
inaccuracy or breach is not cured by the Company or Shareholder Parties on or
prior to the Closing Date, Buyer may terminate this Agreement to the extent
Buyer is entitled to do so pursuant to Section 11.1, in which case, Buyer’s
rights and remedies, if any, shall be limited as set forth in Section 11.1(b).
In any case, if Buyer proceeds to consummate the Closing, Buyer shall be deemed
to have waived any and all rights, remedies or other recourse against the


-31-

--------------------------------------------------------------------------------

Company to which Buyer might otherwise be entitled in respect of such inaccuracy
or breach, including any rights or remedies under Article 10.

ARTICLE 7

POST-CLOSING AGREEMENTS

        7.1.        Survival of Representations, Warranties, Agreements,
Covenants and Obligations. No covenant or agreement contained herein to be
performed prior to the Closing Date shall survive the Closing Date and any
covenant and agreement to be performed after the Closing Date shall survive the
Closing indefinitely, except as otherwise provided herein. All representations
and warranties contained in this Agreement or in any other certificate executed
and delivered by either party to the other party pursuant to this Agreement,
shall be deemed to have been relied upon by the other party, shall survive the
execution and delivery of this Agreement, and the consummation of the merger
contemplated hereby. Notwithstanding the foregoing, all such representations and
warranties, shall expire and terminate on the second (2nd) anniversary of the
Closing Date, except that the representations and warranties of the Shareholder
Parties contained in Section 4.10 (Taxes and Tax Returns) and 4.19
(Environmental Compliance) shall survive so long as the applicable statute of
limitations has not expired.

        7.2.        Employees.

                (a)        Buyer agrees that, for a period of sixty (60) days
after the Closing Date, it will not cause any of the Employees to suffer
“employment loss” for purposes of the United States federal Worker Adjustment
and Retraining Notification Act (“WARN”) if such employment loss could
reasonably be expected to create any liability for Shareholder Parties, unless
Buyer delivers notice under WARN in such a manner and at such a time so that
Shareholder Parties bear no liability with respect thereto.

                (b)        Buyer shall, for the benefit of the Employees, use
all reasonable commercial efforts to recognize the date of hire and term of
service provided prior to the Closing Date for all purposes under all
compensation and benefit plans, programs and policies maintained by Buyer for
the benefit of such employees after the Closing Date.

                (c)        Buyer acknowledges and agrees that the Company shall
retain and be fully responsible for all liabilities, claims, obligations and
commitments relating to all wages, salaries, bonus, and other forms of
compensation and related expenses for all of the Employees, except that
Shareholder Parties shall be responsible for any bonus, obligation or other
commitment relating to and earned on or prior to the Closing Date by any of the
Employees to the extent such bonus, obligation or other commitment is not
accrued in the Financial Statements.

        7.3.        Employee Benefit Matters.

                (a)        Between the date hereof and the Closing, Shareholder
Parties shall cause the Company to refrain from taking any action with respect
to any of the Plans without first obtaining Buyer’s written consent. Shareholder
Parties shall also promptly forward to


-32-

--------------------------------------------------------------------------------

Buyer any material mail or other communications received by the Company or any
of the Shareholder Parties with respect to any of the Plans.

                (b)        Buyer shall use all reasonable commercial efforts to
provide each eligible Employee (and his or her “eligible dependents”, as defined
in the Benefit Plans) to be covered following the Closing Date by a group health
plan that provides health benefits (within the meaning of Section 5000(b)(1) of
the Code) that (i) does not limit or exclude coverage on the basis of any
pre-existing condition of such Employee or dependent (other than any limitation
already in effect under the Benefit Plan that is a group health plan), and (ii)
provides each Employee full credit, for the year during which the Closing
occurs, for any deductible already incurred by the Employee under any group
health plan in which the Employee becomes eligible to participate after the
Closing Date and for any other out-of-pocket expenses already incurred by the
Employee under the applicable Benefit Plan that counts against any maximum or
minimum out-of-pocket expense provision of any group health plan maintained by
Buyer.

                (c)        With respect to any accrued but unused paid time off
to which any Employee is eligible to take pursuant to the paid time off policy
maintained by the Company for the benefit of the Employee applicable to such
Employee immediately prior to the Closing Date, Buyer shall allow such Employee
to use such accrued and unused paid time off during that individual’s employment
following the Closing Date (notwithstanding any contrary program or policy of
Buyer), and if such employment is terminated prior to an Employee’s use of all
such accrued and unused paid time off, Buyer shall provide such individual with
equivalent compensation in lieu of such paid time off.

                (d)        Nothing herein is intended to, and shall not be
construed to, create any third party beneficiary rights of any kind or nature,
including, without limitation, the right of any Employee or other individual to
seek to enforce any right to compensation, benefits, or any other right or
privilege of employment with Company or Buyer.

        7.4.        Further Assurances. From time to time after the Closing
without further consideration, the parties will execute and deliver, arrange for
the execution and delivery of, such other instruments of conveyance and transfer
and take such other action or arrange for such other action as may reasonably be
requested to more effectively complete any of the transactions provided for in
and intended by this Agreement or any document annexed hereto.

        7.5.        Mail Received After Closing. In the event that any
Shareholder Party receives within one (1) year after the Closing Date mail or
other communications which directly relate to the Company, they shall promptly
deliver or cause to be delivered all such mail and the contents thereof to
Buyer.

        7.6.        Indemnification and Insurance.

                (a)        From and after the Closing Date, if any Shareholder
who is a present or former officer, director, employee or agent of the Company
(each an “Indemnifiable Party”) incurs any losses, expenses, claims, damages,
liabilities or amounts that must be paid in settlement of, or otherwise incurred
in connection with, any claim, action, suit, proceeding or action/investigation
of any type based in any way by reason of the fact that such Indemnifiable


-33-

--------------------------------------------------------------------------------

Party served in his or her capacity with or for the Company and arising out of
actions, events or omissions occurring at or prior to the Closing Date
(including but not limited to the transactions contemplated by this Agreement),
then such Indemnifiable Party may make a claim under the extended directors and
officers liability insurance coverage that is described in Section 7.6(b) below
that will commence on the Closing Date and be paid for in full by the
Shareholder Parties. Notwithstanding anything in the Articles of Incorporation
or the Bylaws of the Company or the Certificate of Incorporation or the Bylaws
of the Surviving Corporation to the contrary, (i) an Indemnifiable Party may
only seek recovery for any such loss or liability in accordance with such
policy, including, without limitation, any deductible associated with such
policy (which deductible shall not be the obligation of the Surviving
Corporation), and (ii) Buyer, the Shareholder Parties and the Company
acknowledge and agree that the provisions of this Section 7.6 describe the sole
and exclusive obligations of the Buyer and/or the Company and all of their
Affiliates to each Indemnifiable Party with respect to any losses, expenses,
claims, damages, liabilities or amounts that must be paid in settlement of, or
otherwise incurred in connection with, any claim, action, suit, proceeding or
action/investigation of any type based in any way by reason of the fact that
such actions, events or omissions occurring at or prior to the Closing Date and
with respect to which such Indemnifiable Party has or had a right to be
indemnified by the Company pursuant to the Articles of Incorporation or Bylaws
of the Company or the laws of the State of California, provided, however, that
the foregoing shall in no way limit or otherwise affect the provisions of
Article 10 hereof.

                (b)        Buyer shall cause the Surviving Corporation to obtain
and have in effect at the Effective Time “tail” insurance policies with a claims
period of five (5) years from the Effective Time with respect to officers’ and
directors’ liability insurance for acts or omissions occurring prior to the
Effective Time (“D&O Insurance”) covering the persons who are currently covered
by the Company’s current D&O Insurance on such terms (as to coverage and amount)
as the Shareholders’ Committee may require; provided, that the Shareholder
Parties will pay the annual premium for any D&O Insurance obtained pursuant to
this Section 7.6(b).

                (c)        In the event that Buyer, the Surviving Corporation or
any of their respective successors or assigns (i) consolidates with or merges
into any other Person and is not the continuing or surviving corporation or
entity of such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, proper provisions shall be made
so that such Person assumes the obligations set forth in this Section 7.6.

        7.7.        338(h)(10) Election. The Shareholder Parties will make a
section 338(h)(10) election. Each of the parties hereto agrees to report this
transaction for United States federal and state tax purposes and for the
purposes of any other applicable jurisdiction in accordance with the allocation
of the Merger Consideration set forth on Schedule 7.7 and to timely and properly
file all required United States federal and state tax forms and applicable taxes
of any other jurisdiction based on such allocation. Each shareholder will be
responsible for his or her respective Income Taxes as calculated under the
Section 338(h)(10) election. However, the Shareholder Parties will not be
responsible for any federal and state corporate built-in gain taxes under
Section 1374 or equivalent state tax provisions.


-34-

--------------------------------------------------------------------------------

        7.8.        Other Tax Matters.

                (a)        At the Shareholder Parties’ sole expense, the
Shareholders’ Committee shall cause to be prepared and filed all federal and
state income tax returns required to be filed by the Company (including, without
limitation, composite income tax returns in Colorado, Utah and Idaho) for
taxable periods ending prior to or on the Closing Date which are to be filed
after the Closing Date (the “Shareholders’ Returns”). The Shareholders’ Returns
shall be prepared in a manner consistent with the Company’s past practice except
as otherwise required by applicable Law. Buyer shall make available or shall
cause the Surviving Corporation to make available to the Shareholders’ Committee
(and to the accountants and attorneys of Shareholders’ Committee) any and all
books and records and other documents and information in its possession or
control relating to the Company requested by such Persons, as well as reasonable
assistance from Jeff Anthony and other employees of the Surviving Corporation,
in order to prepare the Shareholders’ Returns. Buyer will cause duly authorized
officers of the Surviving Corporation (or any successor thereof) timely to
execute such Shareholders’ Returns.

                (b)        Buyer shall promptly notify the Shareholders’
Committee following receipt of any notice of audit or other proceeding relating
to any Shareholders’ Return or any other federal or state tax return filed on or
before the Closing Date (together with all Shareholders’ Returns, the “Prior
Period Returns”). The Shareholders’ Committee shall have the right to control
any and all audits or other proceedings relating to any Prior Period Return,
including the filing of an amended return, provided, however, that the
Shareholders’ Committee shall not agree to the resolution of any audit or other
proceeding relating to a Prior Period Return or file an amended Prior Period
Return that would have a material adverse effect on the Surviving Corporation
without Buyer’s consent, which consent shall not be unreasonably withheld. Buyer
shall make available or shall cause the Surviving Corporation to make available
to the Shareholders’ Committee any and all books and records of the Surviving
Corporation and other documents requested by the Shareholders’ Committee and
shall make available employees of the Surviving Corporation to enable the
Shareholders’ Committee to defend any audit or other proceeding with respect to
any Prior Period Return and shall cooperate with the Shareholders’ Committee in
defense of such audits.

                (c)        Buyer shall cause the Surviving Corporation to file
any and all other Tax Returns of the Company or the Surviving Corporation, as
applicable, for taxable periods ending prior to, on or after the Closing Date
which are to be filed after the Closing Date; provided that Buyer shall not file
any such Tax Returns that include the Closing Date or that would result in an
increase in the taxes of any Shareholder without the consent of the
Shareholders’ Committee, which consent shall not be unreasonably withheld.

        7.9.        Termination of Shareholders Agreement. The Shareholder
Parties agree that effective as of the Closing Date, the ARCO Shareholders
Agreement, dated as of December 31, 1998, and the Agreement and Plan of Merger
dated as of December 31, 1998, by and among Automatic Rain Company, Horizon Turf
Industries and the other signatories thereto, shall automatically terminate and
be of no further force and effect. Notwithstanding any other provision of such
agreements, no right, obligation or liability thereunder shall survive such
termination.


-35-

--------------------------------------------------------------------------------

ARTICLE 8

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

        The obligations of Buyer under this Agreement shall, at the option of
Buyer, be subject to the satisfaction or waiver, on or prior to the Closing
Date, of the following conditions:

        8.1.        No Misrepresentation or Breach of Covenants and Warranties.
The representations and warranties of the Shareholder Parties made in this
Agreement shall be true and correct in all material respects: (a) as of the date
hereof; and (b) on and as of the Closing Date, as though made on such date,
except for those representations and warranties which refer to facts existing at
a specific date (which shall be true and correct as of such date). The Company
shall have performed or complied in all material respects with all material
obligations and covenants required by this Agreement to be performed or complied
with by the Company on or before the Closing Date, and the Company shall have
delivered to Buyer a certificate dated the Closing Date and signed by an
authorized officer of the Company and the respective Shareholder Party
confirming the foregoing.

        8.2.        No Injunction. There shall not be in effect on the Closing
Date any Court Order restraining or enjoining the carrying out of this Agreement
or the consummation of the transactions contemplated by this Agreement.

        8.3.        Required Consents. The consents, approvals, waivers and
notices set forth on Schedule 8.3 shall have been obtained (the “Required
Consents”). Any consent to assignment of a lease by a Shareholder Party or its
Affiliate as landlord may be conditioned upon Buyer’s agreement to provide
written notice of its intent to renew, terminate or extend the applicable lease
no less than six (6) months prior to the expiration of the current term thereof.

        8.4.        HSR Waiting Period. The waiting period under the HSR Act
shall have expired or been terminated.

        8.5.        Corporate Action. All actions necessary to authorize: (a)
the execution, delivery and performance by the Company and the Shareholder
Parties of this Agreement and any other agreements or instruments contemplated
hereby to which the Company and the Shareholder Parties are a party; and (b) the
consummation of the transactions contemplated hereby and thereby, shall have
been duly and validly taken by the Company and the Shareholder Parties. Buyer
shall have been furnished with copies of all applicable resolutions adopted by
the Company, certified by the Secretary or Assistant Secretary or a similar
officer of the Company.

        8.6.        Threatened or Pending Proceedings. No claim, action, suit,
arbitration, investigation or other legal or administrative proceeding shall
have been instituted or threatened by parties other than Buyer or any of its
Affiliates prior to the Closing pertaining to the transactions contemplated
hereby, the result of which could in Buyer’s reasonable judgment either prevent
or make illegal the consummation of such transactions or be materially adverse
to the Company’s business or the operations, assets, properties, prospects,
financial condition or the results of operation of the Company.

        8.7.        Delivery of Certificates and Documents to Buyer. Shareholder
Parties shall have delivered, or caused to be delivered, to Buyer the
certificates as to the legal existence


-36-

--------------------------------------------------------------------------------

and corporate good standing of the Company and copies of its Articles of
Incorporation or amalgamation, as amended, or equivalent issued or certified by
the appropriate governmental official of the state of its incorporation.

        8.8.        Minute Books. Shareholder Parties shall have delivered to
Buyer all minute books and stock ledgers for the Company.

        8.9.        Delivery of the Stock. All of the Shares shall have been
delivered to Buyer as required by Section 2.3(c) hereof.

        8.10.        No Material Adverse Changes. Since December 31, 2004 and up
to and including the Closing, there shall not have been any event, circumstance,
change or effect that, individually or in the aggregate had or could reasonably
be expected to have a Material Adverse Effect.

        8.11.        Closing Documents. Buyer shall have received all necessary
documents of transfer reasonably required to transfer to Buyer the interests of
the Shareholder Parties in the Shares.

        8.12.        No Bankruptcy. No proceeding in which any of the
Shareholder Parties shall be a debtor, defendant or party seeking an order for
its own relief or reorganization shall have been brought or be pending by or
against such person under any United States or other bankruptcy or insolvency
law.

        8.13.        Funded Indebtedness. Buyer shall have received copies of
“payoff” or “estoppel” letters and other evidence, in form and substance
reasonably satisfactory to it, of the retirement, at or prior to Closing, of all
Funded Indebtedness (other than those obligations set forth on Schedule
3.1(c)(2)) and the termination or release of all related Company guarantees and
of any and all Encumbrances that encumber the Company’s properties pursuant
thereto.

        8.14.        Conduct of the Business Prior to the Closing Date. The
business shall have been conducted in accordance with the provisions of Section
6.4 of this Agreement and Shareholder Parties shall have delivered to Buyer true
and correct copies of all internally generated financial statements, in the form
typically produced by the Company in the ordinary course of business, as of the
end of each calendar month between the December 31, 2004 and the Closing Date.
Each such monthly financial statement shall be delivered as soon as reasonably
practical following the end of the preceding month.

        8.15.        Non-Competes and Non-Solicitations. Each of the Shareholder
Parties shall have executed and delivered to Buyer a five-year Non-Competition
and Non-Solicitation Agreement in substantially the form attached hereto as
Exhibit D;

        8.16.        Employment Agreements. Each of the following: James W.
Ross, Division President; Jeff Anthony, Director of Finance; Phil Stephens,
Director of Sales; Shawn Connors, Director of Golf Sales; Scott Kirk, Director
of Operations; Thom Davis, Director of Marketing; and Georgette Proestakis,
Director of Human Resources shall have executed and delivered to Buyer an
Employment Agreement in substantially the forms attached hereto as Exhibit C.


-37-

--------------------------------------------------------------------------------

        8.17.        Escrow Agreement. The Escrow Agent and Shareholder Parties
shall have executed and delivered to Buyer the Escrow Agreement contemplated by
Section 2.3(a) hereof.

        8.18.        Change in Control Agreements. The Shareholder Parties
and/or the Company shall be performed all obligations under each of the
agreements with James W. Ross, Jeff Anthony and Terry Speth, including the
payment of all monies due thereunder pursuant to any change in control
provisions concurrently with Closing. Each such agreement shall be terminated
and be of no further force and effect effective as of the Closing.
Notwithstanding any other provisions of such agreements, no right, obligation or
liability thereunder shall survive such termination.

        Notwithstanding the failure of any one or more of the foregoing
conditions in this Article 8, Buyer may proceed with the Closing without
satisfaction, in whole or in part, of any one or more of such conditions and
without written waiver. To the extent that, at the Closing, the Company delivers
to Buyer a written notice specifying in reasonable detail the failure of any
such conditions, and Buyer nevertheless proceeds with the Closing, Buyer shall
be deemed to have waived for all purposes any rights or remedies it may have
against the Shareholder Parties (including any rights or remedies under
Article 10) by reason of the failure of any such conditions to the extent
described in such notice.

ARTICLE 9

CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY
AND SHAREHOLDER PARTIES

        The obligations of the Company and the Shareholder Parties under this
Agreement shall, at the option of the Company and the Shareholder Parties, be
subject to the satisfaction or waiver, on or prior to the Closing Date, of the
following conditions:

        9.1.        No Misrepresentation or Breach of Covenants and Warranties.
The representations and warranties of Buyer made in this Agreement shall be true
and correct in all material respects: (a) as of the date hereof; and (b) on and
as of the Closing Date, except for those representations and warranties which
refer to facts existing at a specific date (which shall be true and correct as
of such date) as though made on such date. Buyer shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Buyer on or before the
Closing Date, and Buyer shall have delivered to the Company a certificate dated
the Closing Date and signed by an authorized officer of Buyer confirming the
foregoing.

        9.2.        Required Consents. The Required Consents shall have been
obtained.

        9.3.        No Injunction. There shall not be in effect on the Closing
Date any Court Order restraining or enjoining the carrying out of this Agreement
or the consummation of the transactions contemplated by this Agreement.

        9.4.        HSR Waiting Period. The waiting period under the HSR Act
shall have expired or terminated.


-38-

--------------------------------------------------------------------------------

        9.5.        Corporate Action. All actions necessary to authorize: (a)
the execution, delivery and performance by Buyer and Parent of this Agreement
and the Parent Guaranty respecting any other agreements or instruments
contemplated hereby to which Buyer is a party; and (b) the consummation of the
transactions contemplated hereby and thereby, shall have been duly and validly
taken by Buyer and Parent, and the Shareholder Parties shall have been furnished
with copies of all applicable resolutions adopted by the Board of Directors of
the Buyer, certified by the Secretary or Assistant Secretary or a similar
officer of Buyer.

        9.6.        Threatened or Pending Proceedings. No claim, action, suit,
arbitration, investigation or other legal or administrative proceeding shall
have been instituted or threatened by parties other than the Shareholder Parties
or the Company prior to the Closing pertaining to the transactions contemplated
hereby, the result of which could in Shareholder Parties’ reasonable judgment
either prevent or make illegal the consummation of such transactions or be
materially adverse to the business or the operations, assets, properties,
prospects, financial condition or the results of operation of the Shareholder
Parties or the Company.

        9.7.        Parent Guaranty. Parent shall have executed and delivered
the Parent Guaranty.

        9.8.        Escrow Agreement. The Escrow Agent and Buyer shall have
executed and delivered to the Shareholder Parties the Escrow Agreement
contemplated by Section 2.3(a) hereof.

ARTICLE 10

INDEMNIFICATION

        10.1.        Indemnification by the Shareholder Parties. After the
Closing Date and subject to the limitations and other provisions set forth in
this Article 10, Shareholder Parties agree to indemnify and hold Buyer and its
respective officers, directors, employees and agents (collectively the “Buyer
Indemnified Parties”) harmless from and against (net of any related tax benefit
or insurance proceeds or any other payment received by or on behalf of the Buyer
Indemnified Party thereon) Losses which may be sustained or suffered by a Buyer
Indemnified Party arising out of, resulting from or related to:

                (a)        a breach of any representation or warranty of the
Shareholder Parties contained in this Agreement (it being agreed that, solely
for purposes of this Section 10.1, “material,” “Material Adverse Effect,” and
similar qualifying language shall be disregarded);

                (b)        a breach of any agreement or covenants of the
Shareholder Parties contained in this Agreement;

                (c)        only if required by Law (including without
limitation, regulations and adjudications), the California Sales Tax Assessment,
the Arizona Sales Tax Audit, the Arizona Unclaimed Property Tax Audit and the
Washington Sales Tax Audit; or

                (d)        the asbestos litigation described on Schedule 4.24.


-39-

--------------------------------------------------------------------------------

        10.2.        Limitations on Indemnification by Shareholder Parties.
Notwithstanding anything provided in this Agreement to the contrary, the
indemnification obligations of Shareholder Parties pursuant to Section 10.1
shall be limited as follows:

                (a)        no indemnification shall be payable by the
Shareholder Parties with respect to any claim for breach of any representation
or warranty asserted by Buyer after the expiration or termination date, if any,
prescribed for such representation or warranty in Section 7.1 hereof;

                (b)        no indemnification shall be payable by the
Shareholder Parties with respect to any claim of Losses under Sections 10.1(a)
until the total amount of such Losses exceeds Five Hundred Thousand Dollars
($500,000) or with respect to any claim for Losses under Section 10.1(d) until
the total amount of such Losses exceeds one Hundred Thousand Dollars ($100,000)
(as applicable, the “Deductible”) (such amount being a deductible amount versus
a threshold), in which event Buyer shall then be entitled to recover the amount
of such recoverable claims in excess of the deductible; provided, however, that
such Deductible shall not apply to any claim of Losses arising out of a breach
of Section 4.10.

                (c)        The aggregate liability of the Shareholder Parties
for indemnification payable under this Agreement shall not exceed fifteen
percent (15%) of the Closing Merger Consideration.

                (d)        Except as otherwise provided in Section 10.2(e), the
aggregate amount required to be paid by a Shareholder Party for indemnification
under this Agreement shall not exceed his or her Pro Rata Portion of an amount
equal to fifteen percent (15%) of the Closing Merger Consideration; and

                (e)        No Shareholder shall be required to indemnify and
hold harmless for more than his or her Pro Rata Portion of a Loss, and no
Shareholder shall be required to indemnify and hold harmless for Losses
specifically caused by a breach of a representation, warranty agreement or
covenant by any other Shareholder Party; provided, however, that in the case of
Losses arising out of an intentional misrepresentation, fraud or willful
misconduct on the part of any Shareholder, the Shareholder who engaged in such
wrongful conduct shall be solely liable for the entire amount to be paid
pursuant to this Section 10.2.

        10.3.        Indemnification by Buyer. After the Closing Date and
subject to the provisions and other limitations of this Article 10, Buyer agrees
to indemnify and hold each Shareholder Party harmless from and against (net of
any related tax benefit or insurance proceeds or any other payment received by
or on behalf of Shareholder Parties thereon) any Losses sustained or suffered by
such Shareholder Party arising out of, resulting from, or related to:

                (a)        a breach of any representation or warranty of Buyer
contained in this Agreement (it being agreed that, solely for purposes of this
Section 10.3, “material”, “Material Adverse Effect”, and similar qualifying
language shall be disregarded);

                (b)        a breach of any agreement or covenant of Buyer
contained in this Agreement; or


-40-

--------------------------------------------------------------------------------

                (c)        the operation of the Company by Buyer after the
Closing Date provided, however, that if a Release of Hazardous Materials in, on,
under or from a Facility after Closing is not otherwise identifiable as
occurring before or after the Closing, the determination of whether a Release
occurred prior to the Closing will be based, if applicable, and in part, on any
subsurface investigations conducted with respect to the applicable Facility.

        10.4.        Limitations on Indemnification by Buyer. Notwithstanding
anything provided in this Agreement to the contrary, the indemnification
obligations of Buyer pursuant to Section 10.3 shall be limited as follows:

                (a)        no indemnification shall be payable by Buyer with
respect to any claim for breach of any representation or warranty asserted by
the Shareholder Parties after the expiration or termination date, if any,
prescribed for such representation or warranty in Section 7.1 hereof;

                (b)        no indemnification shall be payable by Buyer with
respect to any claim for breach of any representation or warranty under Section
10.3(a) until the total of such recoverable claims for indemnification exceeds
the Deductible, in which event the Shareholder Parties shall then be entitled to
recover the amount of such claims in excess of the Deductible; and

                (c)        the aggregate liability of Buyer for indemnification
payable under this Agreement shall not exceed fifteen percent (15%) of the
Closing Merger Consideration.

        10.5.        Notice of Claims.

                (a)        Any Party seeking indemnification hereunder (the
“Indemnified Party”) shall give promptly to the party obligated to provide
indemnification to such Indemnified Party (the “Indemnitor”) (it being
understood, however, that where the Shareholder Parties would otherwise be
Indemnitees or Indemnitors, all references to such term as used in the
procedural provisions of this Section 10.5 and in Section 10.6 shall instead
refer to the Shareholders’ Committee) a written notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based; provided, however, that the failure of any Indemnified Party to give the
Claim Notice promptly as required by this Section 10.5(a) shall not affect such
Indemnified Party’s rights under this Article 10 except to the extent such
failure is actually prejudicial to the rights and obligations of the Indemnitor.

                (b)        After the giving of any Claim Notice pursuant hereto,
the amount of indemnification to which an Indemnified Party shall be entitled
under this Article 10 shall be determined: (i) by the written agreement between
the Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of
any court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The


-41-

--------------------------------------------------------------------------------

Indemnified Party shall have the burden of proof in establishing the amount of
Losses suffered by it. All amounts due to the Indemnified Party as so finally
determined shall be paid by wire transfer within thirty (30) days after such
final determination.

        10.6.        Third Person Claims.

                (a)        In order for a Person to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim or demand made by any third Person against the Indemnified
Party, such Indemnified Party must notify the Indemnitor in writing, and in
reasonable detail, of the third Person claim promptly after receipt by such
Indemnified Party of written notice of the third Person claim. Thereafter, the
Indemnified Party shall deliver to the Indemnitor, within fifteen (15) days
after the Indemnified Party’s receipt thereof, copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the third Person claim. Notwithstanding the foregoing, should a Person be
physically served with a complaint with regard to a third Person claim, the
Indemnified Party must notify the Indemnitor with a copy of the complaint within
fifteen (15) days after receipt thereof and shall deliver to the Indemnitor
within fifteen (15) days after the receipt of such complaint copies of notices
and documents (including court papers) received by the Indemnified Party
relating to the third Person claim (or in each case such earlier time as may be
necessary to enable the Indemnitor to respond to the court proceedings on a
timely basis).

                (b)        In the event of the initiation of any legal
proceeding against the Indemnified Party by a third Person, the Indemnitor shall
have the sole and absolute right after the receipt of notice, at its option and
at its own expense, to be represented by counsel of its choice and to control,
defend against, negotiate and otherwise deal with any proceeding, claim, or
demand which relates to any loss, liability or damage indemnified against
hereunder; provided, however, that the Indemnified Party may participate in any
such proceeding with counsel of its choice and at its expense. If the Indemnitor
does not assume control of the defense of a third Person claim, or abandons or
fails to diligently pursue the defense of a third Person claim, the Indemnified
Party shall have the right to control such defense. The party controlling the
defense of such third Person claim (the “Controlling Party”) shall keep the
non-Controlling Party advised of the status of such third Person claim and the
defense thereof and shall consider in good faith the recommendations made by the
non-Controlling Party with respect thereto. To the extent the Indemnitor elects
not to defend such proceeding, claim or demand, and the Indemnified Party
defends against or otherwise deals with any such proceeding, claim or demand,
the Indemnified Party may retain counsel, at the expense of the Indemnitor, and
control the defense of such proceeding. If the Indemnitor elects to assume
control of the defense of a third Person claim, any fees and expenses of legal
counsel employed by the Indemnified Party with respect to such third Person
claim shall be considered Losses for which the Indemnified Party may be entitled
to indemnification under this Article 10 only if the named parties in such third
Person claim include both the Indemnitor and the Indemnified Party and the
Indemnified Party has been advised by legal counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to the Indemnitor (provided that in such situation, the
Indemnified Party shall not be entitled to employ more than one law firm).
Neither the Indemnitor nor the Indemnified Party may settle or compromise any
such proceeding, which settlement or compromise obligates the other party to pay
money, to perform obligations or to admit liability without the written consent
of the other party, such consent not to


-42-

--------------------------------------------------------------------------------

be unreasonably withheld or delayed; provided that (i) the consent of the
Indemnified Party shall not be required if the Indemnitor agrees in writing to
pay any amounts payable pursuant to such settlement or compromise and such
settlement or compromise includes a complete written release of the Indemnified
Party from further liability and does not impose any injunctive relief or other
operational restrictions on the Indemnified Party, and does not otherwise
prejudice the Indemnified Party or its Affiliates or any of their officers,
directors, employees or agents, and (ii) the consent of the Indemnitor shall not
be required if (A) the Indemnified Party has fully complied with the provisions
of this Section 10.6, (B) in absence of such settlement or compromise, such
third party liability is reasonably expected to have a Material Adverse Effect
on the Indemnified Party or any of its Affiliates or their directors, officers,
employees or agents, (C) the Indemnitor shall have unreasonably withheld or
delayed its consent to settlement or compromise, and (D) such settlement or
compromise does not otherwise prejudice the Indemnitor or its Affiliates or any
of their officers, directors, employees or agents.

                (c)        The parties agree to cooperate fully with each other
in connection with the defense, negotiation or settlement of any such legal
proceeding, claim or demand. Such cooperation shall include the retention and
the provision of records and information which is reasonably relevant to such
third Person claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder.

                (d)        After any final Court Order shall have been rendered
and the time in which to appeal therefrom has expired, or a settlement shall
have been consummated, or the Indemnified Party and the Indemnitor shall arrive
at a mutually binding agreement with respect to each separate matter alleged to
be indemnifiable by the Indemnitor hereunder, the Indemnified Party shall
forward to the Indemnitor notice of any sums due and owing by it with respect to
such matter and the Indemnitor shall pay all of the sums so owing to the
Indemnified Party by wire transfer within thirty (30) days after the date of
such notice.

        10.7.        Limitations.

                (a)        No Shareholder Party shall have any liability for any
inaccuracy in or breach of any representation or warranty contained herein if
Buyer or any of its officers, employees, attorneys or other representatives or
advisors had actual knowledge on or before the Closing Date of the facts as a
result of which such representation or warranty was inaccurate or breached.

                (b)        Buyer shall not have any liability for any inaccuracy
in or breach of any representation or warranty contained herein if the
Shareholder Parties or any of their officers, employees, attorneys or other
representatives or advisors had actual knowledge on or before the Closing Date
of the facts as a result of which such representation or warranty was inaccurate
or breached.

                (c)        For purposes of determining the amount of any Losses,
such amount shall be reduced by the amount of any insurance benefits and
proceeds (collectively, “Insurance Benefits”) received or otherwise payable to
Buyer or the Company (or deemed paid thereto pursuant to the next sentence) in
respect of the Losses (net of any deductible amounts).


-43-

--------------------------------------------------------------------------------

For purposes of determining the Insurance Benefits, if the Company does not
maintain insurance coverage identical to the insurance coverage maintained by or
on behalf of the Company immediately prior to the Closing Date, the Company
shall be deemed to have received Insurance Benefits equal to the greater of
(i) the Insurance Benefits it would have received had it maintained such
insurance policies in effect after the Closing or (ii) the Insurance Benefits it
actually receives.

                (d)        In calculating any Losses there shall be deducted
(i) any indemnification, contribution or other similar payment actually
recovered by the Indemnified Party or any Affiliate thereof from any third
Person with respect thereto; and (ii) any Tax benefit or refund actually
received or enjoyed by the applicable Indemnified Party or any Affiliate thereof
as a result of such Losses, which Tax benefit shall be calculated based on an
assumed forty percent (40%) combined federal and state Tax rate. Any such
amounts or benefits received by an Indemnified Party or any Affiliate thereof
with respect to any indemnity claim after it has received an indemnity payment
hereunder shall be promptly paid over to the Indemnitor; provided that the
Indemnified Party shall not be obligated to pay over any such amount or benefit
in excess of the amount paid by the Indemnitor to the Indemnified Party with
respect to such claim.

                (e)        Except in the case of fraud or remedies that cannot
be waived as a matter of Law and injunctive and provisional relief, if the
Closing occurs, this Article 10 shall be the sole and exclusive remedy for
breach of, or inaccuracy in, any representation, warranty, or covenant contained
herein, or otherwise in respect of the transactions contemplated hereby.

                (f)        No Party shall have any liability for any special,
exemplary, punitive or consequential damages (including loss of profit or
revenue) suffered or incurred by any other Party.

                (g)        No Shareholder Party shall have liability under any
provisions of this Agreement for any Losses to the extent that such Losses
relate to actions taken or omitted to be taken by Buyer or any of its Affiliates
with respect to the Company after the Closing Date.

                (h)        Notwithstanding anything to the contrary in this
Agreement:

                         (i)        If the Shareholder Parties may have an
indemnification obligation under this Agreement with respect to a Loss arising
out of or relating to Environmental Laws or Hazardous Substances (an
“Environmental Loss”), the Shareholder Party shall have the exclusive right to
enter into the Facilities and to control, direct and implement any environmental
investigation, monitoring, remediation, abatement, excavation or other response
or removal action relating to such Environmental Loss.

                         (ii)        To the extent that the Shareholder Parties
may have an indemnification obligation under this Agreement with respect to an
Environmental Loss, Buyer shall not be entitled to claim or seek indemnity or
defense under this Agreement with respect thereto unless such Environmental Loss
arises out of a third party claim, and in no event where the Environmental Loss
results from or would not have arisen but for any intrusive investigation


-44-

--------------------------------------------------------------------------------

or disclosure by Buyer or any Affiliate thereof, unless such investigation or
disclosure was required by applicable Environmental Laws.

                         (iii)        The Shareholder Parties’ indemnification
obligation to Buyer with respect to an Environmental Loss shall be limited to
the cost of the least restrictive standard acceptable under Environmental Laws
(including engineering or institutional controls or any lesser standards
resulting from any site-specific risk assessments) in effect as of the date the
activity or response action is implemented, based on the current use of the
relevant facility or property.

                (i)        Any indemnification payment due under this Agreement
shall constitute an adjustment to the purchase price.

        10.8.        Mitigation. Each of the Parties agrees to take all
reasonable steps to mitigate their respective Losses upon and after becoming
aware of any event or condition which could reasonably be expected to give rise
to any Losses that are indemnifiable hereunder.

        10.9.        Subrogation. Upon making any payment to the Indemnified
Party for any indemnification claim pursuant to this Article 10, the Indemnitor
shall be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim and the Indemnified Party shall
assign any such rights to the Indemnitor.

ARTICLE 11

TERMINATION

        11.1.        Termination.

                (a)        Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated at any time prior to the
Closing Date as follows:

                         (i)        by mutual written agreement of the Parties;

                         ( ii) by the Shareholder Committee or Company by giving
written notice to Buyer on or after October 3, 2005, if any of the conditions
set forth in Article 9 is not satisfied or waived by such date or has become
incapable of fulfillment, unless such satisfaction has been frustrated or made
impossible by any act or failure to act by the Shareholder Committee or Company;
provided, however, in the event that the waiting period under the HSR Act shall
not have expired or terminated on or before sixty (60) days after the date of
this Agreement, such date shall be extended to a date that is the second
Business Day after the expiration or termination of the waiting period under the
HSR Act;

                         (iii)        by Buyer, by giving written notice to the
Company on or after October 3, 2005, if any of the conditions set forth in
Article 8 is not satisfied or waived by such date or has become incapable of
fulfillment, unless such satisfaction has been frustrated or made impossible by
any act or failure to act by Buyer; provided, however, in the event that the
waiting period under the HSR Act shall not have expired or terminated on or
before sixty (60)


-45-

--------------------------------------------------------------------------------

days after the date of this Agreement, such date shall be extended to a date
that is the second Business Day after the expiration or termination of the
waiting period under the HSR Act;

                         (iv)        by the Shareholder Committee or Company, by
giving written notice to Buyer at any time, if Buyer has breached any
representation, warranty, covenant or agreement contained in this Agreement that
results in a Material Adverse Effect on the Company or the Shareholder Parties
(it being understood that any materiality or Material Adverse Effect
qualification in any representation and warranty shall be disregarded in
determining whether any such breach would have a Material Adverse Effect for
purposes of this Section 11.1(a)(iv)) and such breach has not been cured within
thirty (30) calendar days after the Company’s notice to Buyer of such breach or,
if cure is not possible within thirty (30) calendar days, if cure has not been
commenced and is not being diligently pursued within thirty (30) calendar days
after such notice;

                         (v)        by Buyer, by giving notice to Company at any
time, if Company or the Shareholder Parties have breached any representation,
warranty, covenant or agreement contained in this Agreement that results in a
Material Adverse Effect (it being understood that any materiality or Material
Adverse Effect qualification in any representation and warranty shall be
disregarded in determining whether any such breach would have a Material Adverse
Effect for purposes of this Section 11.1(a)(v)) and such breach has not been
cured within thirty (30) calendar days after Buyer’s notice to Company of such
breach (“Buyer’s Breach Notice”) or, if cure is not possible within thirty (30)
calendar days, if cure has not been commenced and is not being diligently
pursued within thirty (30) calendar days after Buyer’s Breach Notice; or

                         (vi)        by Buyer, by giving notice to Company, if
the approval of the Company’s shareholders of this Agreement and the
transactions contemplated hereunder by written consent or at a meeting duly
convened therefor or at any adjournment or postponement thereof, has not
occurred by October 3, 2005.

                (b)        In the event of termination of this Agreement
pursuant to Section 11.1(a), no Party shall have any liability or further
obligation to any other Party, and no Party shall be entitled to any monetary
damages or injunctive relief (including specific performance) as a result of
such termination, or any indemnification under Article 10; provided, however,
that in no event shall any termination of this Agreement limit or restrict any
rights and remedies (whether at law or equity) of any Party against any other
Party which has intentionally and willfully breached any of the agreements or
other provisions of this Agreement prior to the termination hereof; and provided
further, that the provisions of Section 6.10 (Confidentiality) and Article 12
(General Provisions) shall remain in full force and effect.

ARTICLE 12

GENERAL PROVISIONS

        12.1.        Shareholders’ Committee.

                (a)        For purposes of this Agreement, the Shareholder
Parties hereby designate a two (2) person committee consisting of Willard G.
Hayes and David E. Lange to


-46-

--------------------------------------------------------------------------------

serve as the sole and exclusive representative of the Shareholders
(“Shareholders’ Committee”) from and after the Closing Date with respect to the
matters set forth in this Agreement, such service to be without compensation.
Notwithstanding anything to the contrary contained in this Agreement, the
Shareholders’ Committee shall have no duties or responsibilities except those
expressly set forth herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on behalf of the Company or
any Shareholder shall otherwise exist against the Shareholders’ Committee.
Except as expressly provided in this Agreement, the Shareholders’ Committee
shall have no duties or responsibilities to Buyer or its Affiliates.
Notwithstanding the foregoing, Buyer shall be entitled to rely upon any actions
taken by the Shareholders’ Committee as the duly authorized action of the
Shareholders’ Committee on behalf of each Shareholder Party with respect to any
matters set forth in this Agreement.

                (b)        The unanimous vote of the committee members shall
constitute the act of the Shareholders’ Committee. Margaret L. Hayes is hereby
designated as the alternative Shareholders’ Committee member and is hereby
authorized to act as a member of the Shareholders’ Committee in the event that
Willard G. Hayes or David E. Lange are unable, or otherwise fail, to act. In the
event that any individual authorized hereunder as a committee member shall die,
become incapacitated, resign or otherwise fail to act on behalf of the
Shareholders for any reason, a new individual shall be elected to the committee
by action or written consent of Shareholders who held immediately prior to the
Closing Date no less than fifty-one percent (51%) of the Shares (other than
Shares held in the Company’s treasury or Shares owned by Buyer or any direct or
indirect wholly owned subsidiary of Buyer), and if none is so selected within
thirty (30) days, then the committee shall be reduced by one member.

                (c)        The Shareholders’ Committee shall promptly deliver to
each Shareholder any notice received by the Shareholders’ Committee concerning
this Agreement.

                (d)        Neither the Shareholders’ Committee nor any agent
employed by the Shareholders’ Committee shall be liable to any Shareholder
relating to the performance of such Shareholders’ Committee’s duties under this
Agreement for any errors in judgment, negligence, oversight, breach of duty or
otherwise except to the extent it is finally determined in a court of competent
jurisdiction by clear and convincing evidence that the actions taken or not
taken by the Shareholders’ Committee constituted fraud or were taken or not
taken in bad faith. The Shareholders’ Committee shall be indemnified and held
harmless by the Shareholders against all losses, including costs of defense,
paid or incurred in connection with any action, suit, proceeding or claim to
which the Shareholders’ Committee is made a party by reason of the fact that the
Shareholders’ Committee was acting as the Shareholders’ Committee pursuant to
this Agreement; provided, however, that the Shareholders’ Committee shall not be
entitled to indemnification hereunder to the extent it is finally determined in
a court of competent jurisdiction by clear and convincing evidence that the
actions taken or not taken by the Shareholders’ Committee constituted actual
fraud or were taken or not taken in bad faith. The Shareholders’ Committee shall
be protected in acting upon any notice, statement or certificate believed by the
Shareholders’ Committee to be genuine and to have been furnished by the
appropriate Person and in acting or refusing to act in good faith on any matter.
Neither the Shareholders’ Committee nor any agent employed by the Shareholders’
Committee shall be liable to the Buyer or any Affiliate of the Buyer by reason
of this Agreement or the performance of Shareholders’ Committee’s duties
hereunder or otherwise. Notwithstanding the foregoing, Buyer


-47-

--------------------------------------------------------------------------------

shall be entitled to rely upon any actions taken by the Shareholders’ Committee
as the duly authorized action of the Shareholders’ Committee on behalf of each
Shareholder Party with respect to any matters set forth in this Agreement.

                (e)        The Shareholders’ Committee shall not take any action
on behalf of the Shareholder Parties unless authorized to do so in a writing
signed by Shareholder Parties who held immediately prior to Closing Date no less
than fifty-one percent (51%) of the Shares (other than Shares held in the
Company’s treasury or Shares owned by Buyer or any direct or indirect wholly
owned subsidiary of Buyer).

                (f)        Buyer shall be entitled to rely upon any actions
taken by the Shareholders’ Committee as the duly authorized action of the
Shareholders’ Committee on behalf of each Shareholder Party with respect to any
matters set forth in this Agreement.

            12.2.        No Public Announcement. From the date of this
Agreement, neither Buyer (and after the Closing, the Company), on the one hand,
nor any Shareholder Party (and prior to the Closing, the Company), on the other
hand, shall, without the written approval of the other (it being agreed that the
Shareholders’ Committee shall have the right to grant consents on behalf of the
Shareholder Parties), make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that any such Party shall be so obligated by applicable Law, in which
case such Party shall allow the other Party reasonable time to comment on such
release or announcement and the Parties shall use their reasonable efforts to
cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with any
Law, accounting or Securities and Exchange Commission disclosure obligations or
the rules of any stock exchange or national market system.

        12.3.        Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
(a) when delivered personally, against written receipt, (b) if sent by
registered or certified mail, return receipt requested, postage prepaid, when
received, (c) when received by facsimile transmission, if confirmed by the other
means described in clause (a) or (b), and (d) when delivered by a nationally
recognized overnight courier service, prepaid, and shall be addressed as
follows:


                  If to the Company, to:

                           Automatic Rain Company
                           5214 South 30th Street
                           Phoenix, AZ 85040
                           Attention:  Chairman of the Board
                           Facsimile:  (925) 396-6134





-48-

--------------------------------------------------------------------------------


                  with a copy to:

                           Sheppard, Mullin, Richter & Hampton LLP
                           333 South Hope St., 48th Floor
                           Los Angeles CA, 90071
                           Attention:  Lawrence M. Braun, Esq.
                           Facsimile:  (213) 620-1398

                  If to a Shareholder Party, to:

                           -c/o Shareholders' Committee-

                           David E. Lange
                           10955 East El Rancho
                           Scottsdale, AZ  85259
                           Facsimile:  (480) 661-0522

                                    and

                           Willard G. Hayes
                           3397 East Ruby Hill Drive
                           Pleasanton, CA  94566
                           Facsimile:  (925) 396-6134

                  with a copy to:

                           Sheppard, Mullin, Richter & Hampton LLP
                           333 South Hope St., 48th Floor
                           Los Angeles CA, 90071
                           Attention:  Lawrence M. Braun, Esq.
                           Facsimile:  (213) 620-1398

                  If to Buyer, to:

                           Horizon Distributors, Inc.
                           109 Northpark Boulevard, 4th Floor
                           Covington, LA  70433
                           Attention:  Manuel J. Perez de la Mesa,
                                        President and Chief Executive Officer
                           Facsimile:  (985) 801-8105




-49-

--------------------------------------------------------------------------------



                  with a copy to:

                           Jennifer M. Neil, General Counsel
                           109 Northpark Boulevard, 4th Floor
                           Covington, LA  70433
                           Facsimile:  (985) 801-8269




or to such other address as such Party may indicate by a written notice
delivered to the other Parties.

        12.4.        Successors and Assigns. The rights of a Party under this
Agreement shall not be assignable by such Party without the written consent of
the other Parties (it being agreed that the Shareholders’ Committee shall have
the right to grant consents on behalf of the Shareholder Parties). This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. Nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer upon any
Person other than the Parties any right, remedy or claim under or by reason of
this Agreement.

        12.5.        Access to Records and Employees after Closing. For a period
of six (6) years from the Closing Date (or such longer period as may be required
of Buyer by any governmental agency or reasonably requested by the Shareholder
Parties in connection with disputes or litigation):

                (a)        Buyer shall not (and shall cause the Company not to)
dispose of or destroy any of the books, records, files and data of the Company
relating to the periods prior to the Closing (“Company Books and Records”)
without first offering to turn over possession thereof to Shareholder Parties by
written notice to Shareholder Parties at least thirty (30) days prior to the
proposed date of such disposition or destruction; and

                (b)        Buyer shall allow (and shall cause the Company to
allow) Shareholder Parties and its respective agents reasonable access to all
Company Books and Records during normal working hours at the principal place of
business of the Company or any location where Company Books and Records are
stored, and Shareholder Parties shall have the right, at Shareholder Parties’
expense, to make copies of any Company Books and Records; provided, however,
that any such access or copying shall be accomplished in such a manner so as not
to interfere with the normal conduct of business of the Company.

                (c)        If any such books or records, or any other documents
which the Shareholder Parties have the right to have access to pursuant to this
Section 12.5 are produced by Buyer or the Company to an actual or potentially
adverse party (e.g., in litigation or in connection with a government
investigation), Buyer shall endeavor to immediately make all such books, records
and/or documents produced available for inspection and copying by the
Shareholder Parties concurrently with the production of such books, records
and/or documents.

                (d)        Buyer shall provide to any Shareholder Party so
requesting, reasonable assistance, at the Shareholder Party’s actual expense, by
providing employees of the Company to act as witnesses and preparing documents,
reports and other information requested by the Shareholder Party.


-50-

--------------------------------------------------------------------------------

                (e)        Any Shareholder Party may retain copies of any
Contracts, documents or records: (i) which relate to properties or activities of
such Shareholder Party other than the Company, or (ii) which are required to be
retained pursuant to any legal requirement or are subject to the attorney-client
privilege, or for financial reporting purposes, for Tax purposes or for legal
defense or prosecution purposes.

        12.6.        Entire Agreement. This Agreement, the Schedules and the
Exhibits referred to herein, and the documents delivered pursuant hereto and the
Confidentiality Agreement contain the entire understanding of the Parties with
regard to the subject matter contained herein or therein, and supersede all
other prior agreements, understandings, term sheets, or letters of intent
between or among any of the Parties.

        12.7.        Interpretation.

                (a)        Titles and headings to articles, sections and
subsections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

                (b)        The Schedules referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein. Disclosure of any fact or item in any Schedule
hereto referenced by a particular Section in this Agreement shall be deemed
restricted only to the Section to which such disclosure specifically relates
except where (i) there is an explicit cross-reference to another schedule or
(ii) Buyer could reasonably be expected to ascertain the scope of the
modification to a representation intended by such cross-reference in this
Agreement. Neither the specification of any dollar amount in any representation
or warranty contained in this Agreement nor the inclusion of any specific item
in any Schedule hereto is intended to vary the definition of “Material Adverse
Effect” or to imply that such amount, or higher or lower amounts, or the item so
included or other items, are or are not material, and no Party shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the parties as to whether any obligation,
item or matter not described herein or included in any Schedule is or is not
material for purposes of this Agreement. Unless this Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no Party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not in the ordinary course of business for purposes of
this Agreement.

                (c)        The Shareholder Parties will cause the Company to use
commercially reasonable efforts to obtain copies of written agreements
referenced in the Schedules that were not made available to Buyer prior to the
date hereof and will update the Schedules accordingly. In addition, the Company
may, from time to time prior to or at the Closing, by notice to Buyer,
supplement, amend or create any Schedule, in order to add information or correct
previously supplied information. No such supplement, amendment or addition shall
be evidence, in and of itself, that the representations and warranties in the


-51-

--------------------------------------------------------------------------------

corresponding Section are no longer true and correct in all material respects.
It is specifically agreed that such Schedules may be supplemented, amended
and/or added to, to add immaterial, as well as material, items thereto. No such
supplemental, amended or additional Schedule shall be deemed to cure any breach
for purposes of Section 8.1. If, however, the Closing occurs, any such
supplement, amendment or addition will be effective to cure and correct for all
other purposes any breach of, or inaccuracy in, any representation, warranty, or
covenant which would have existed if the Company had not made such supplement,
amendment or addition, and all references to any Schedule hereto which is
supplemented or amended as provided in this Section 12.7 shall for all purposes
after the Closing be deemed to be a reference to such Schedule as so
supplemented or amended. In such case, Buyer shall be deemed to have waived any
and all rights, remedies or other recourse to which Buyer might otherwise be
entitled in respect of such breach or inaccuracy.

                (d)        Whenever the context requires in this Agreement, the
masculine pronoun shall include the feminine and the neuter, and the singular
shall include the plural, and vice versa

                (e)        This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
Party drafting or causing any instrument to be drafted.

        12.8.        Amendments and Waivers. Any term or provision of this
Agreement may be amended or waived, or the time for its performance may be
extended, by the Party or Parties entitled to the benefit thereof. Any such
amendment or waiver, including any such amendment to or waiver of this
Section 12.8, shall be validly and sufficiently authorized for the purposes of
this Agreement if, as to any Party, it is authorized in writing by an authorized
representative of such Party, it being agreed that the Shareholders’ Committee
is not an authorized representative of the Shareholder Parties for this purpose.
The failure of any Party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provision, nor in any way to
affect the validity of this Agreement or any part hereof or the right of any
Party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

        12.9.        Expenses. Except as otherwise provided herein, each Party
will pay all costs and expenses incident to its negotiation and preparation of
this Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel, accountants,
advisors and consultants.

        12.10.        Partial Invalidity. Wherever possible, each provision
hereof shall be interpreted in such a manner as to be effective and valid under
applicable Law. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision or provisions shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, without
invalidating the remainder of such invalid, illegal or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.


-52-

--------------------------------------------------------------------------------

        12.11.        Execution in Counterparts; Facsimile. This Agreement may
be executed and delivered in counterpart signature pages executed and delivered
via facsimile transmission, and any such counterpart executed and delivered via
facsimile transmission will be deemed an original for all intents and purposes.

        12.12.        Governing Law. This Agreement and any disputes hereunder
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of Delaware.

        12.13.        Choice of Forum and Consent to Jurisdiction. Except as
provided in Section 3.3 hereof, any action arising out of or under this
Agreement, any other document, instrument or agreement contemplated herein or
delivered pursuant hereto, or the transactions contemplated by this Agreement or
any of such other documents, instruments or agreements, shall be brought only in
a federal or state court having jurisdiction and venue in Phoenix, Arizona, and
each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of such courts and agrees that venue in Phoenix, Arizona, is
proper. Shareholder Parties hereby irrevocably designates, appoints and empowers
David E. Lange as their authorized special agent to receive, for and on behalf
of Shareholder Parties, service of process in any such legal action or
proceeding, a copy of such process to be sent in the manner required above for
notices to such party. To the extent permitted by applicable law, final judgment
against such party (a certified copy of which shall be conclusive evidence of
the fact and of the amount of any indebtedness of such party hereunder) in any
such legal action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on an unsatisfied judgment or similar proceeding. Each of
the parties hereto hereby irrevocably waives and agrees not to assert, by way of
motion, as a defense, or otherwise, in any legal action or proceeding, any
defense or any claim that it is not personally subject to the jurisdiction of
the above-named Arizona courts for any reason, including claims that such party
may be immune from the above-described legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), or that such proceeding is brought in an inconvenient or otherwise
improper forum or that this Agreement or any of the other aforementioned
documents, instruments or agreements, or the subject matter hereof or thereof,
may not be enforced in or by such courts, or that the same are governed by the
laws of a jurisdiction other than Delaware. Each of the parties hereby
specifically agrees that it shall not bring any actions, suits or proceedings
arising out of or under this Agreement, any other document, instrument or
agreement contemplated herein or delivered pursuant hereto, or the transactions
contemplated by this Agreement or any of such other documents, instruments or
agreements, in the courts of any jurisdiction other than the above-named courts
of Arizona, that any such action brought by either party shall be dismissed upon
the basis of the agreements, terms and provisions set forth in this Section
12.13, and that any order or judgment obtained in any such action from a court
other than the courts of Arizona shall be void ab initio provided that,
notwithstanding the foregoing provisions of this Section 12.13, either party may
bring and enforce an action seeking injunctive or other equitable relief in any
court of competent jurisdiction.

        12.14.        Disclaimer of Warranties. The Company and the Shareholder
Parties make no representations or warranties with respect to any projections,
forecasts or forward-


-53-

--------------------------------------------------------------------------------

looking information provided to Buyer. There is no assurance that any projected
or forecasted results will be achieved. EXCEPT AS TO THOSE MATTERS EXPRESSLY
COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THE COMPANY AND
THE SHAREHOLDER PARTIES DISCLAIM ALL WARRANTIES, REPRESENTATIONS AND GUARANTIES
WHETHER EXPRESS OR IMPLIED. None of the Company, the Shareholder Parties, nor
any of their representatives, nor any other Person has made any representation
or warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts, summaries, presentation or schedules heretofore made
available by the Company, the Shareholder Parties or any of their respective
representatives to Buyer or any Affiliate of Buyer or any other information
which is not included in this Agreement, the schedules or the exhibits hereto,
and neither the Company, the Shareholder Parties, nor any of their respective
representatives, nor any other Person, will have or be subject to any liability
to Buyer, any Affiliate of Buyer or any other Person resulting from the
distribution of any such information to, or use of any such information by,
Buyer, any Affiliate of Buyer or any of their agents, consultants, accountants,
counsel or other representatives.

        12.15.        Time of Essence. Time is of the essence for each and every
provision of this Agreement.

        12.16.        References to U.S. Dollars. All references in this
Agreement to amounts of money expressed in dollars are references to United
States dollars, unless otherwise indicated.

        12.17.        Further Assurances. Each Party shall execute such
documents and other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby.

        12.18.        Release. Buyer agrees that, effective as of the Effective
Time, the Company shall be deemed to have released and discharged each
Shareholder Party (whether in such Party’s capacity as a shareholder, director,
officer, employee or otherwise) from any and all claims, demands and causes of
action, whether known or unknown, liquidated or contingent, relating to, arising
out of or in any way connected with the dealings of the Company and such Party
from the beginning of time through the Effective Time, it being understood,
however, that such release shall not operate to release such Party from claims
based on such Party’s fraud or from his or her indemnity obligations, if any,
under Article 10 or from claims based on fraud, intentional misrepresentation or
willful breach of this Agreement. Buyer acknowledges that the Laws of many
states provide substantially the following: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” Buyer acknowledges that such
provisions are designed to protect a party from waiving claims which it does not
know exist or may exist. Nonetheless, Buyer agrees that, effective as of the
Effective Time, the Company and Buyer shall be deemed to waive any such
provision. Buyer further agrees that neither Buyer nor the Company, nor any
Affiliate of either, shall (i) institute a lawsuit or other legal proceeding
based upon, arising out of, or relating to any of the released claims, (ii)
except as required by Law, participate, assist, or cooperate in any such
proceeding, or (iii) encourage, assist and/or solicit any third party to
institute any such proceeding.


-54-

--------------------------------------------------------------------------------

        12.19.        Conflict of Interest. If the Shareholders or the
Shareholders’ Committee so desire, and without the need for any consent or
waiver by the Company or the Buyer, Sheppard, Mullin, Richter & Hampton LLP
(“SMRH”) shall be permitted to represent the Shareholders and/or the
Shareholders’ Committee after the Closing in connection with any matter,
including without limitation anything related to the transactions contemplated
by this Agreement or any disagreement or dispute relating thereto. Without
limiting the generality of the foregoing, after the Closing, SMRH shall be
permitted to represent the Shareholders, the Shareholders’ Committee, any of
their agents and Affiliates, or any one or more of them, in connection with any
negotiation, transaction or dispute (“dispute” includes litigation, arbitration
or other adversary proceeding) with Buyer, the Company or any of their agents or
affiliates under or relating to this Agreement, any transaction contemplated by
this Agreement, and any related matter, such as claims for indemnification and
disputes involving employment or noncompetition or other agreements entered into
in connection with this Agreement. Upon and after the Closing, the Company shall
cease to have any attorney-client relationship with SMRH, unless SMRH is
specifically engaged in writing by the Company to represent the Company after
Closing and either such engagement involves no conflict of interest with respect
to Shareholders or the Shareholders’ Committee or the Shareholders or the
Shareholders’ Committee (as applicable) consent in writing at the time to such
engagement. Any such representation of the Company by SMRH after Closing shall
not affect the foregoing provisions hereof. For example, and not by way of
limitation, even if SMRH is representing the Company after the Closing, SMRH
shall be permitted simultaneously to represent the Shareholders and/or the
Shareholders’ Committee in any matter, including any disagreement or dispute
relating thereto. Furthermore, SMRH shall be permitted to withdraw from any
representation of the Company in order to be able to represent or continue so
representing the Shareholders or the Shareholders’ Committee, even if such
withdrawal causes the Company or Buyer additional legal expense (such as to
bring new counsel “up to speed”), delay or other prejudice.

ARTICLE 13

DEFINITIONS

        13.1.        Definitions. In this Agreement, the following terms have
the meanings specified in this Section 13.1.

        “Action” means any civil, criminal or administrative lawsuit, legal
proceeding, litigation or arbitration, demand, claim, hearing, notice of
violation, investigation or proceeding of any kind or nature.

        “Affiliate” means, with respect to any Person, any other Person, which
directly or indirectly controls, is controlled by or is under common control
with such Person.

        “Affiliated Group” means an affiliated group under Section 1504 of the
Code.

        “Benefit Plan” means each written compensation or benefits plan, program
or arrangement (including, without limitation, plans within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
employment agreements, profit-sharing, defined contribution, deferred
compensation, insurance, pension, retirement,


-55-

--------------------------------------------------------------------------------

medical, hospital, disability, change of control, termination, welfare or fringe
benefit plans, programs, agreements or arrangements, cash or equity-based bonus
or incentive arrangements, severance arrangements and vacation policies)
sponsored or maintained by the Company for the benefit of any of its employees.

        “Business Day” means a day other than Saturday, Sunday or any day on
which banks located in the State of California are authorized or obligated to
close.

        “Closing Working Capital” means the Company’s Working Capital as of the
Closing.

        “Code” means the United States Income Tax Code.

        “Contract” means any written contract, agreement, license, lease,
guaranty, indenture, sales or purchase order or other legally binding commitment
in the nature of a contract to which the Company is a party.

        “Copyrights” means all registered U.S. and foreign works of authorship
and all applications to register and renewals of any of the foregoing.

        “Court Order” means any judgment, order, writ, decision, injunction,
award or decree of any foreign, federal, state, local or other court or tribunal
and any ruling or award in any binding arbitration proceeding.

        “Encumbrance” means any lien, encumbrance, claim, charge, security
interest, mortgage, deed of trust, pledge, easement, conditional sale or other
title retention agreement, defect in title or other restriction of a similar
kind, other than Permitted Encumbrances.

        “Environmental Condition” means any condition with respect to the
release or presence of Hazardous Materials on, beneath, about, under or off the
Facilities, whether or not yet discovered, and whether or not arising from or
related to any activity conducted by the Company at or on the Facilities prior
to the Closing Date.

        “Environmental Laws” means all federal, state, local or foreign laws,
statutes, ordinances, regulations, rules, judgments, orders, notice
requirements, court decisions, agency guidelines or principles of law,
restrictions and licenses, which (a) regulate or relate to the protection or
clean-up of the environment; the use, treatment, storage, transportation,
handling, disposal or release of Hazardous Substances or the preservation or
protection of waterways, groundwater, drinking water, air, wildlife, plants or
other natural resources; or (b) impose liability with respect to any of the
foregoing.

        “Existing New Store Locations” means the following store locations
established by the Company since December 31, 2004, through the date of this
Agreement: Modesto, California; North Las Vegas, Nevada; and Renton, Washington.

        “Funded Indebtedness” means the aggregate amount (including the current
portions thereof) of all (i) indebtedness for money borrowed from others,
capital lease obligations, distributions payable to Shareholder Parties, and
purchase money indebtedness of


-56-

--------------------------------------------------------------------------------

the Company, (ii) indebtedness of the type described in clause (i) above
guaranteed, or in effect guaranteed, directly or indirectly, in any manner by
the Company, through an agreement, contingent or otherwise, to supply funds to,
or in any other manner invest in, the debtor, or to purchase indebtedness, or to
purchase and pay for property if not delivered or to pay for services if not
performed, primarily for the purpose of enabling the debtor to make payment of
the indebtedness or to assure the owners of the indebtedness against loss, but
excluding endorsements of checks and other instruments in the ordinary course,
(iii) indebtedness of the type described in clause (i) above secured by a lien
upon property owned by the Company and (iv) interest expense accrued but unpaid,
and all prepayment premiums, on or relating to any of such indebtedness.

        “GAAP” means U.S. generally accepted accounting principles consistently
applied.

        “Governmental Authority” means any foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, court, commission, board, bureau, agency or instrumentality, or any
regulatory, administrative or other department, agency, or any political or
other subdivision, department or branch of any of the foregoing.

        “Hazardous Materials” means any dangerous, toxic or hazardous pollutant,
waste or other substance that is listed, defined, designated or classified in
any Environmental Law or otherwise regulated under any Environmental Law,
including all waste, materials, substances, pollutants or contaminants that
would cause any injury to human health or safety or to the environment or would
subject any of the Company to any costs or liability under any Environmental
Laws.

        “Hazardous Substances” shall mean any quantity of asbestos in any form,
urea formaldehyde, PCBs, radon gas, crude oil or any fraction thereof, all forms
of natural gas, petroleum products or by-products, any radioactive substance,
any toxic, infectious, reactive, corrosive, ignitable or flammable chemical or
chemical compound and any other hazardous substance, material or waste (as
defined in, or for purposes of, any Environmental Law), whether solid, liquid or
gas.

        “Income Taxes” mean all Taxes based on income determined under
provisions of the Code, and foreign, state and other taxes (including franchise
taxes) based on income or gross receipts, including a Tax assessed on a
corporation by reference to its income, gains, or profits, and shall include for
the avoidance of doubt, any withholding tax or corporation taxes, and in each
instance any interest, penalties, fines or additions to tax attributable to such
Tax.

        “Income Tax Returns” shall mean all Tax Returns with respect to Income
Taxes.

        “Knowledge of the Shareholder Parties,” or any variant thereof, means as
to a particular Shareholder Party matter, the actual current knowledge of that
Shareholder Party (without any duty of inquiry) and of each of the following
persons (without any duty of inquiry): James W. Ross, Jeff Anthony and Terry
Speth.


-57-

--------------------------------------------------------------------------------

        “Law” means any law, statute, rule, regulation, ordinance, order,
decree, consent decree or similar instrument or determination or award of a
court or any other Governmental Authority.

        “Losses” means any and all losses, claims, damages, liabilities,
expenses (including reasonable attorneys’ and accountants’ fees), assessments
and Taxes.

        “Marks” means all registered and unregistered U.S. and foreign trade
names, trademarks, trade dress and service marks, together with any applications
related thereto.

        “Material Adverse Effect” means any change, effect, event, situation or
condition that (x) is materially adverse to the business, results of operations,
properties or financial condition of the Company taken as a whole, or (y) could
reasonably be expected to prohibit, materially delay or have a material effect
on the consummation of the transactions contemplated hereby; provided, however,
that in determining whether there has been a Material Adverse Effect, any
adverse effect attributable to the following shall be disregarded: (a) general
economic business or financial market conditions, including without limitation,
changes in the markets or industry in which the Company operates; (b) the
announcement of this Agreement; (c) the breach by Buyer of this Agreement; or
(d) any change in GAAP or interpretations thereof that apply to the Company. The
Company may, however, at its option, include in the Schedules of this Agreement
or elsewhere items that would not result in a Material Adverse Effect within the
meaning of the previous sentence in order to avoid any misunderstanding, and
such inclusion shall not be deemed to be an acknowledgement by the Company that
such items would result in a Material Adverse Effect or further define the
meaning of such term for the purposes of this Agreement.

        “Neutral Accounting Firm” means an independent accounting firm of
nationally recognized standing that is not at the time it is to be engaged
hereunder rendering services to any Party, or any Affiliate of either, and has
not done so within the two year period prior thereto.

        “New Store Locations” means Existing New Store Locations and Pending New
Store Locations.

        “ Parent” means SCP Pool Corporation.

        “Parent Guaranty” shall mean the unconditional guarantee of Buyer’s
obligations hereunder which Parent Guaranty shall be in the format of Exhibit E
and shall be executed and delivered concurrently with the execution and delivery
of this Agreement.

        “Patents” means all issued U.S. and foreign patents and pending patent
applications.

        “Pending New Store Locations” means the following New Store Locations
which the Company currently intends to open after the date of this Agreement:
Riverside, California; Chula Vista, California; Casa Grande, Arizona; Aurora,
Colorado; and Anthem, Arizona.


-58-

--------------------------------------------------------------------------------

        “Permits” means all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, any Governmental
Authority or any other Person, necessary for the conduct of, or relating to the
operation of, the Company.

        “Permitted Encumbrances” means (i) Encumbrances that do not materially
interfere with the present use of, or materially impair the value of, such
assets; (ii) mechanics’, carriers’, workers’, warehousemen’s, materialmen’s,
repairmen’s or similar Encumbrances for payables or accruals reflected in the
Financial Statements; (iii) Encumbrances for Taxes, assessments and other
similar governmental charges which are not due and payable or which may
thereafter be paid without penalty and which are reflected in the Financial
Statements; (iv) the encumbrance resulting from the deposit of cash or
securities to secure workers’ compensation, surety or appeal bonds and costs of
litigation when required by Law; (v) security given to a public utility or any
municipality or governmental or other public authority when required by such
utility or other authority in connection with the operations of the Company;
(vi) title defects or irregularities which are of a minor nature and in the
aggregate will not materially impair the use of the property for the purpose for
which it is held; (vii) applicable municipal and other governmental restrictions
affecting the use of land or the nature of any structures which may be erected
thereon, provided such restrictions have been materially complied with; and
(viii) encumbrances, liens, charges and reservations and renewals thereof to
secure the payment of the purchase price or the repayment of moneys borrowed to
pay the purchase price of any assets, property or properties hereafter or
previously acquired by the Company and totaling less than One Hundred Thousand
Dollars ($100,000) in the aggregate at Closing.

        “Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

        “Pro Rata Portion” of an item, when used with reference to a
Shareholder, means the percentage of such item corresponding to the percentage
that such Shareholder’s Shares represents of all the Shares.

        “Release” means current or historical, actual or threatened spilling,
leaking, disposing, discharging, emitting, seeping, depositing, ejecting,
leaching, escaping or any other release or threatened release, however defined,
whether intentional or unintentional, of any Hazardous Material.

        “Shareholders” means the Persons who are the record holders of the
Shares.

        “Target Working Capital” means the trailing twelve month average Working
Capital as of the month end nearest the Closing Date.

        “Tax” (and, with correlative meaning, “Taxes”) means any federal, state,
local or foreign income, gross receipts, property, sales, use, license,
franchise, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any Governmental Authority.


-59-

--------------------------------------------------------------------------------

        “Tax Return” means any return, report or similar statement required to
be filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and any affiliated, consolidated, combined, unitary
or similar return.

        “Working Capital” means the excess, if any, of (i) the Company’s’
consolidated current assets, including, accounts receivable, inventories, and
prepaid expenses and other current assets, but excluding cash and any deferred
or other income tax assets, over (ii) the Company’s consolidated current
liabilities, including accounts payable, accrued expenses, reserves and accruals
and any state or federal income tax liability arising from built-in gain under
Section 1374 or equivalent state tax provisions, but excluding the aggregate
amount of the items reducing the Closing Merger Consideration as set forth in
Sections 2.2(b)(i), (ii) and (iii), any interest bearing debt, capital leases
and any payables, reserves or provisions for income taxes, in each case
calculated in accordance with GAAP.

        13.2.        Index of Defined Terms. Solely for convenience purposes,
the following is a list of terms that are defined in this Agreement and the
Section number where such definition is contained:

         TERM:                                                   SECTION:

         Accounting Arbitrator                                   Section 3.3(b)
         Agreement                                               Preface
         Business Agreements                                     Section 4.16
         Buyer                                                   Preface
         Buyer Indemnified Parties                               Section 10.1
         Buyer's Breach Notice                                   Section 11.1(a)(v)
         CGCL                                                    Section 1.1
         Claim Notice                                            Section 10.5
         Closing Date                                            Section 1.2
         Closing Merger Consideration                            Section 2.2(b)
         COBRA                                                   Section 4.17(j)
         Common Stock                                            Section 2.2
         Company                                                 Preface
         Company Books and Records                               Section 12.5(a)
         Company Intellectual Property                           Section 4.13
         Confidentiality Agreement                               Section 6.10
         Controlling Party                                       Section 10.6(b)
         D&O Insurance                                           Section 7.6(b)
         Deductible                                              Section 10.2(b)
         DGCL                                                    Section 1.1
         Effective Time                                          Section 1.3
         Employees                                               Section 4.36
         Environmental Loss                                      Section 10.7(h)(i)
         ERISA                                                   Section 4.17(a)
         ERISA Pension Plans                                     Section 4.17(a)
         ERISA Welfare Plans                                     Section 4.17(a)





-60-

--------------------------------------------------------------------------------





         TERM:                                                   SECTION:

         Escrow Amount                                           Section 2.3
         Estimated Closing Working Capital                       Section 3.1(b)
         Estimated Target Working Capital                        Section 3.1(a)
         Facilities                                              Section 4.12(b)(i)
         Financial Statements                                    Section 4.7
         HSR Act                                                 Section 6.3
         Identified Company Obligations                          Section 2.2(b)
         Indemnifiable Party                                     Section 7.6(a)
         Indemnified Party                                       Section 10.5
         Indemnitor                                              Section 10.5
         Insurance Benefits                                      Section 10.7(c)
         Leases                                                  Section 4.12(b)(i)
         Merger                                                  Section 1.1
         Most Recent Financial Statements                        Section 4.7
         Parties                                                 Preface
         Plan or Plans                                           Section 4.17(a)
         Prior Period Returns                                    Section 7.8(b)
         Related Parties                                         Section 4.22
         Required Consents                                       Section 8.3
         Share                                                   Section 2.2
         Shareholder Parties                                     Preface
         Shareholders' Account                                   Section 2.3(c)
         Shareholders' Committee                                 Section 12.1
         Shareholders' Report                                    Section 3.3(a)
         Shareholders' Returns                                   Section 7.8(a)
         SMRH                                                    Section 12.19
         Subsidiaries                                            Section 4.3
         Surviving Corporation                                   Section 1.1
         Total Merger Consideration                              Section 2.2
         Transaction Fees                                        Section 2.2(b)
         WARN                                                    Section 7.2(a)
         Year-End Financial Statements                           Section 4.7




-61-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Agreement and Plan of
Merger to be executed and delivered as of the day and year first above written.


                                                                        "Company"

                                        AUTOMATIC RAIN COMPANY

                                        By:________________________________
                                             Name:
                                             Title:

                                                                         "Buyer"

                                        HORIZON DISTRIBUTORS, INC.

                                        By:________________________________
                                             Name:
                                             Title:


       Number of Shares Owned                         "Shareholder Parties"
     Class A         Class B

      14,000         30,878                __________________________________
                                           Eleanor J. Hayes Trust UDT Dated March
                                           30, 1989, restated November 6, 1995,
                                           February 22, 2005, Eleanor J. Hayes,
                                           Trustee, by signature of Willard
                                           G. Hayes, her Attorney-in-Fact

      55,000         11,067                __________________________________
                                           Hayes Non-Exempt Marital Trust UDT
                                           Dated March 30, 1989, restated
                                           November 6, 1995, Eleanor J. Hayes,
                                           Trustee, by signature of Willard G.
                                           Hayes, her
                                           Attorney-in-Fact






-62-

--------------------------------------------------------------------------------





      Number of Shares Owned                       "Shareholder Parties"
     Class A         Class B


                     25,144                __________________________________
                                           Hayes Family Bypass Trust UDT Dated
                                           March 30, 1989, restated November 6,
                                           1995, Eleanor J. Hayes, Trustee, by
                                           signature of Willard G. Hayes, her
                                           Attorney-in-Fact

                     127,155               __________________________________
                                           Hayes Exempt Marital Trust UDT Dated
                                           March 30, 1989, restated November 6,
                                           1995, Eleanor J. Hayes, Trustee, by
                                           signature of Willard G. Hayes, her
                                           Attorney-in-Fact

      8,000          169,100               __________________________________
                                           Maribeth McPherson

      8,000          169,100               __________________________________
                                           Margaret L. Hayes

      8,000          169,100               __________________________________
                                           Willard G. Hayes

      8,000          169,100               __________________________________
                                           Douglas S. Hayes

                     21,454                __________________________________
                                           W. & E. Hayes Grandchild Trust
                                           UAD 11/6/1995 fbo Vance Hayes,
                                           Douglas S. Hayes, Trustee

                      1,516                __________________________________
                                           Douglas S. Hayes,
                                           Custodian for Vance Erling Hayes




-63-

--------------------------------------------------------------------------------




      Number of Shares Owned                            "Shareholder Parties"
     Class A         Class B


                     22,970                __________________________________
                                           W. & E. Hayes Grandchild Trust
                                           UAD 11/6/95 fbo Scott Willard Hayes,
                                           Douglas S. Hayes, Trustee

                     22,970                __________________________________
                                           W. & E. Hayes Grandchild Trust
                                           UAD 11/6/1995 fbo
                                           Kyle Richard Hayes,
                                           Douglas S. Hayes, Trustee

                     22,970                W. & E. Hayes Grandchild Trust
                                           UAD 11/6/1995 fbo
                                           Caitlin Eleanor McPherson

                                           By: ________________________________
                                                Willard G. Hayes, Trustee

                                           By: ________________________________
                                                Douglas S. Hayes, Trustee

                     22,970                The W. & E. Hayes Grandchild Trust
                                           UAD 11/6/1995 fbo
                                           Derek Allen McPherson

                                           By: ________________________________
                                                Willard G. Hayes, Trustee

                                           By: ________________________________
                                                Douglas S. Hayes, Trustee





-64-

--------------------------------------------------------------------------------




      Number of Shares Owned                            "Shareholder Parties"
     Class A         Class B

                     22,970                W. & E. Hayes Grandchild Trust UAD
                                           11/6/1995 fbo
                                           John Roy McPherson

                                           By: ________________________________
                                                Willard G. Hayes, Trustee

                                           By: ________________________________
                                                Douglas S. Hayes, Trustee

     101,000        1,140,095              __________________________________
                                           David E. Lange, Individually and as
                                           Trustee of the Lange Family Trust





-65-

--------------------------------------------------------------------------------